
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HARRAH'S OPERATING COMPANY, INC.
Issuer

HARRAH'S ENTERTAINMENT, INC.
Guarantor


INDENTURE

Dated as of June 25, 2004


U.S. BANK NATIONAL ASSOCIATION
Trustee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE   1  
Section 1.1
 
Definitions.
 
1   Section 1.2   Incorporation by Reference of Trust Indenture Act.   8  
Section 1.3   Rules of Construction.   8
ARTICLE II. THE NOTES
 
8  
Section 2.1
 
Terms of the Notes.
 
8   Section 2.2   Execution and Authentication.   9   Section 2.3   Registrar
and Paying Agent.   10   Section 2.4   Paying Agent to Hold Money in Trust.   10
  Section 2.5   Noteholder Lists.   10   Section 2.6   Intentionally Omitted.  
11   Section 2.7   Mutilated, Destroyed, Lost and Stolen Notes.   11  
Section 2.8   Outstanding Notes.   11   Section 2.9   Treasury Notes.   11  
Section 2.10   Temporary Notes.   12   Section 2.11   Cancellation.   12  
Section 2.12   Defaulted Interest.   12   Section 2.13   Global Notes.   12  
Section 2.14   Transfer and Exchange.   13   Section 2.15   Payments.   18  
Section 2.17   Mandatory Disposition of Notes Pursuant to Gaming Laws.   18  
Section 2.18   Additional Notes.   19   Section 2.19   Additional Interest Under
Registration Rights Agreements.   19
ARTICLE III. REDEMPTION
 
19  
Section 3.1
 
Optional Redemption.
 
19   Section 3.2   Notice to Trustee.   19   Section 3.3   Selection of Notes to
be Redeemed.   19   Section 3.4   Notice of Redemption.   20   Section 3.5  
Effect of Notice of Redemption.   20   Section 3.6   Deposit of Redemption
Price.   20   Section 3.7   Notes Redeemed in Part.   20
ARTICLE IV. COVENANTS
 
21  
Section 4.1
 
Payment of Principal and Interest.
 
21   Section 4.2   SEC Reports.   21   Section 4.3   Compliance Certificate.  
21   Section 4.4   Stay, Extension and Usury Laws.   21   Section 4.5  
Corporate Existence.   21   Section 4.6   Taxes.   22   Section 4.7   Limitation
on Liens.   22   Section 4.8   Limitation on Sale-Lease Back Transactions.   23
ARTICLE V. SUCCESSORS
 
23  
Section 5.1
 
When Company May Merge, Etc.
 
23   Section 5.2   Successor Corporation Substituted.   23          


i

--------------------------------------------------------------------------------




ARTICLE VI. DEFAULTS AND REMEDIES
 
24  
Section 6.1
 
Events of Default.
 
24   Section 6.2   Acceleration of Maturity; Rescission and Annulment.   25  
Section 6.3   Collection of Indebtedness and Suits for Enforcement by Trustee.  
25   Section 6.4   Trustee May File Proofs of Claim.   26   Section 6.5  
Trustee May Enforce Claims Without Possession of Notes.   26   Section 6.6  
Application of Money Collected.   27   Section 6.7   Limitation on Suits.   27  
Section 6.8   Unconditional Right of Holders to Receive Principal and Interest.
  27   Section 6.9   Restoration of Rights and Remedies.   27   Section 6.10  
Rights and Remedies Cumulative.   28   Section 6.11   Delay or Omission Not
Waiver.   28   Section 6.12   Control by Holders.   28   Section 6.13   Waiver
of Past Defaults.   28   Section 6.14   Undertaking for Costs.   28
ARTICLE VII. TRUSTEE
 
29  
Section 7.1
 
Duties of Trustee.
 
29   Section 7.2   Rights of Trustee.   30   Section 7.3   Individual Rights of
Trustee.   30   Section 7.4   Trustee's Disclaimer.   30   Section 7.5   Notice
of Defaults.   30   Section 7.6   Reports by Trustee to Holders.   31  
Section 7.7   Compensation and Indemnity.   31   Section 7.8   Replacement of
Trustee.   31   Section 7.9   Successor Trustee by Merger, etc.   32  
Section 7.10   Eligibility; Disqualification.   32   Section 7.11   Preferential
Collection of Claims Against Company.   32
ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE
 
33  
Section 8.1
 
Satisfaction and Discharge of Indenture.
 
33   Section 8.2   Application of Trust Funds; Indemnification.   34  
Section 8.3   Legal Defeasance of Notes.   34   Section 8.4   Covenant
Defeasance.   35   Section 8.5   Repayment to Company.   36
ARTICLE IX. AMENDMENTS AND WAIVERS
 
36  
Section 9.1
 
Without Consent of Holders.
 
36   Section 9.2   With Consent of Holders.   36   Section 9.3   Limitations.  
37   Section 9.4   Compliance with Trust Indenture Act.   37   Section 9.5  
Revocation and Effect of Consents.   37   Section 9.6   Notation on or Exchange
of Notes.   38   Section 9.7   Trustee Protected.   38
ARTICLE X. MISCELLANEOUS
 
38  
Section 10.1
 
Trust Indenture Act Controls.
 
38   Section 10.2   Notices.   39   Section 10.3   Communication by Holders with
Other Holders.   39          

ii

--------------------------------------------------------------------------------



  Section 10.4   Certificate and Opinion as to Conditions Precedent.   40  
Section 10.5   Statements Required in Certificate or Opinion.   40  
Section 10.6   Rules by Trustee and Agents.   40   Section 10.7   Legal
Holidays.   40   Section 10.8   No Recourse Against Others.   40   Section 10.9
  Counterparts.   40   Section 10.10   Governing Laws.   41   Section 10.11   No
Adverse Interpretation of Other Agreements.   41   Section 10.12   Successors.  
41   Section 10.13   Severability.   41   Section 10.14   Table of Contents,
Headings, Etc.   41   Section 10.15   Judgment Currency.   41
ARTICLE XI. SINKING FUNDS
 
42  
Section 11.1
 
No Sinking Funds.
 
42
ARTICLE XII. GUARANTEE
 
42  
Section 12.1
 
Guarantee.
 
42   Section 12.2   Execution and Delivery of Guarantee.   43   Section 12.3  
Release of Guarantor.   43   Section 12.4   When Guarantor May Merge, etc.   44

iii

--------------------------------------------------------------------------------



HARRAH'S OPERATING COMPANY, INC.

Reconciliation and tie between Trust Indenture Act of 1939 and
Indenture, dated as of June 25, 2004

 
   
   
§ 310(a)(1)       7.10 (a)(2)       7.10 (a)(3)       Not Applicable (a)(4)    
  Not Applicable (a)(5)       7.10 (b)       7.10 § 311(a)       7.11 (b)      
7.11 (c)       Not Applicable § 312(a)       2.5 (b)       10.3 (c)       10.3 §
313(a)       7.6 (b)(1)       7.6 (b)(2)       7.6 (c)(1)       7.6 (d)      
7.6 § 314(a)       4.2, 10.5 (b)       Not Applicable (c)(1)       10.4 (c)(2)  
    10.4 (c)(3)       Not Applicable (d)       Not Applicable (e)       10.5 (f)
      Not Applicable § 315(a)       7.1 (b)       7.5 (c)       7.1 (d)      
7.1 (e)       6.14 § 316(a)       2.9 (a)(1)(A)       6.12 (a)(1)(B)       6.13
(b)       6.8 § 317(a)(1)       6.3 (a)(2)       6.4 (b)       2.4 § 318(a)    
  10.1

--------------------------------------------------------------------------------

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.

iv

--------------------------------------------------------------------------------



        Indenture dated as of June 25, 2004 between Harrah's Operating
Company, Inc., a Delaware corporation (the "Company"), Harrah's
Entertainment, Inc., a Delaware corporation (the "Guarantor"), and U.S. Bank
National Association, a national banking association (the "Trustee").

        Each party agrees as follows for the benefit of the other party and for
the equal and ratable benefit of the Holders of the 5.50% Senior Notes due 2010
(the "Notes"):

ARTICLE I.
DEFINITIONS AND INCORPORATION BY REFERENCE

        Section 1.1    Definitions.    

        "Additional Interest" means all additional interest then owing pursuant
to Section 5 of the Registration Rights Agreement.

        "Additional Notes" means an unlimited additional aggregate principal
amount of Notes (other than Initial Notes) issued after the date hereof pursuant
to Section 2.18 as part of the same series as the Initial Notes.

        "Additional Note Board Resolutions" means resolutions duly adopted by
the Board of Directors of the Company and delivered to the Trustee in an
Officer's Certificate providing for the issuance of Additional Notes.

        "Additional Note Supplemental Indenture" means a supplement to this
Indenture duly executed and delivered by the Company and the Trustee pursuant to
Article IX hereof providing for the issuance of Additional Notes.

        "Adjusted Treasury Rate" means, with respect to any Redemption Date for
the Notes, (a) the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated "H.15(519)" or any successor publication which is published
weekly by the Board of Governors of the Federal Reserve System and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption "Treasury Constant Maturities," for the
maturity corresponding to the Comparable Treasury Issue (if no maturity is
within three months before or after the Maturity Date, yields for the two
published maturities most closely corresponding to the Comparable Treasury Issue
shall be determined and the Adjusted Treasury Rate shall be interpolated or
extrapolated from such yields on a straight line basis, rounding to the nearest
month) or (b) if such release (or any successor release) is not published during
the week preceding the calculation date or does not contain such yields, the
rate per annum equal to the semi-annual equivalent yield to maturity of the
Comparable Treasury Issue, calculated using a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for such Redemption Date. The Adjusted Treasury Rate
shall be calculated on the third business day preceding the Redemption Date.

        "Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
"control" (including, with correlative meanings, the terms "controlled by" and
"under common control with"), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities or by agreement or otherwise.

        "Agent" means any Registrar, Paying Agent or Service Agent.

        "Applicable Procedures" means, with respect to any transfer or exchange
of or for beneficial interests in any Global Note, the rules and procedures of
the Depositary, Euroclear and Clearstream that apply to such transfer or
exchange.

        "Bankruptcy Law" shall have the meaning set forth in Section 6.1.

        "Board of Directors" means the Board of Directors of the Company or any
duly authorized committee thereof.

--------------------------------------------------------------------------------




        "Board Resolution" means a copy of a resolution certified by the
Secretary or an Assistant Secretary of the Company to have been adopted by the
Board of Directors or pursuant to authorization by the Board of Directors and to
be in full force and effect on the date of the certificate and delivered to the
Trustee.

        "Business Day" means, unless otherwise provided by Board Resolution,
Officers' Certificate or supplemental indenture hereto, any day except a
Saturday, Sunday or a legal holiday in the City of New York on which banking
institutions are authorized or required by law, regulation or executive order to
close.

        "Certificated Note" means a certificated Note registered in the name of
the Holder thereof and issued in accordance with Section 2.14.3 hereof,
substantially in the form of Exhibit A hereto except that such note shall not
bear the Global Notes Legend and shall not have the "Schedule of Interests in
the Global Note" attached thereto.

        "Clearstream" means Clearstream Banking, societé anonyme.

        "Company" means the party named as such above until a successor replaces
it and thereafter means the successor.

        "Company Order" means a written order signed in the name of the Company
by an Officer.

        "Company Request" means a written request signed in the name of the
Company by an Officer.

        "Comparable Treasury Issue" means the United States Treasury security
selected by an Independent Investment Banker as having a maturity comparable to
the remaining term of the Notes to be redeemed that would be utilized, at the
time of selection and in accordance with customary financial practice, in
pricing new issues of corporate debt securities of comparable maturity to the
remaining term of the Notes.

        "Comparable Treasury Price" means, with respect to any Redemption Date,
(i) the average of five Reference Treasury Dealer Quotations for such Redemption
Date, after excluding the highest and lowest Reference Treasury Dealer
Quotations, or (ii) if the Independent Investment Banker obtains fewer than five
such Reference Treasury Dealer Quotations, the average of all such quotations.

        "Consolidated Net Tangible Assets" means the total amount of assets
(including investments in Joint Ventures) of the Company and its subsidiaries
(less applicable depreciation, amortization and other valuation reserves) after
deduction therefrom of (a) all current liabilities of the Company and its
subsidiaries (excluding (i) the current portion of long-term indebtedness,
(ii) intercompany liabilities and (iii) any liabilities which are by their terms
renewable or extendible at the option of the obligor thereon to a time more than
12 months from the time as of which the amount thereof is being computed) and
(b) all goodwill, trade names, trademarks, patents, unamortized debt discount
and any other like intangibles, all as set forth on the consolidated balance
sheet of the Company for the most recently completed fiscal quarter for which
financial statements are available and computed in accordance with generally
accepted accounting principles.

        "Consolidated Property" means any property of the Company or any of its
Subsidiaries.

        "Corporate Trust Office" means the office of the Trustee at which at any
particular time this Indenture shall be principally administered, which
initially shall be 180 East Fifth Street, St. Paul, MN 55101, Attention:
Corporate Trust Services.

        "Custodian" shall have the meaning set forth in Section 6.1.

        "Default" means any event which is, or after notice or passage of time
would be, an Event of Default.

2

--------------------------------------------------------------------------------




        "Depositary" means, with respect to the Notes issuable or issued in
whole or in part in the form of one or more Global Notes, the person designated
as Depositary by the Company, which Depositary shall be a clearing agency
registered under the Exchange Act; and if at any time there is more than one
such person, "Depositary" as used with respect to the Notes shall mean the
Depositary with respect to the Notes.

        "Dollars" means the currency of the United States of America.

        "DTC" means The Depository Trust Company.

        "ECU" means the European Currency Unit as determined by the Commission
of the European Union.

        "Euroclear" means Euroclear Bank S.A./N.V., as operator of the Euroclear
Clearance System.

        "Event of Default" shall have the meaning set forth in Section 6.1.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Exchange Offer Registration Statement" has the meaning set forth in the
Registration Rights Agreement.

        "Foreign Currency" means any currency or currency unit issued by a
government other than the government of the United States of America.

        "Foreign Government Obligations" means with respect to Notes that are
denominated in a Foreign Currency, (i) direct obligations of the government that
issued or caused to be issued such currency for the payment of which obligations
its full faith and credit is pledged or (ii) obligations of a Person controlled
or supervised by or acting as an agency or instrumentality of such government
the timely payment of which is unconditionally guaranteed as a full faith and
credit obligation by such government, which, in either case under clauses (i) or
(ii), are not callable or redeemable at the option of the issuer thereof.

        "Funded Debt" means all Indebtedness of the Company which (i) matures by
its terms on, or is renewable at the option of any obligor thereon to, a date
more than one year after the date of original issuance of such Indebtedness and
(ii) ranks at least pari passu with the notes.

        "Gaming Laws" means the gaming laws of a jurisdiction or jurisdictions
to which the Company or a subsidiary of the Company is, or may at any time after
the date of this Indenture be, subject.

        "Gaming Authority" means the Nevada Gaming Commission, the Nevada State
Gaming Control Board, the New Jersey Casino Control Commission or any similar
commission or agency which has, or may at any time after the date of this
Indenture have, jurisdiction over the gaming activities of the Company or a
subsidiary of the Company or any successor thereto.

        "Global Note" or "Global Notes" means a Note or Notes, as the case may
be, in the form established pursuant to Section 2.13 evidencing all or part of
the Notes, issued to the Depositary or its nominee, and registered in the name
of such Depositary or nominee.

        "Global Notes Legend" means the legend set forth in Section 2.13.2,
which is required to be placed on all Global Notes issued under this Indenture.

        "Guarantee" shall have the meaning set forth in Section 12.1 hereof.

        "Guarantor" means the party named as such above until a successor
replaces it and thereafter means the successor.

        "Holder" or "Noteholder" means a Person in whose name a Note is
registered.

3

--------------------------------------------------------------------------------




        "Indebtedness" of any Person means (a) any indebtedness of such Person,
contingent or otherwise, in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof), or evidenced by notes, bonds, debentures or similar
instruments or letters of credit, or representing the balance deferred and
unpaid of the purchase price of any property, including any such indebtedness
incurred in connection with the acquisition by such Person or any of its
Subsidiaries of any other business or entity, if and to the extent such
indebtedness would appear as a liability upon a balance sheet of such Person
prepared in accordance with generally accepted accounting principles, including
for such purpose obligations under capitalized leases, and (b) any guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), discount with recourse, agreement (contingent or otherwise) to
purchase, repurchase or otherwise acquire or to supply or advance funds with
respect to, or to become liable with respect to (directly or indirectly) any
indebtedness, obligation, liability or dividend of any Person, but shall not
include indebtedness or amounts owed for compensation to employees, or for goods
or materials purchased, or services utilized, in the ordinary course of business
of such Person. Notwithstanding anything to the contrary in the foregoing,
"Indebtedness" shall not include (i) any contracts providing for the completion
of construction or other payment or performance with respect to the
construction, maintenance or improvement of, or payment of taxes, revenue share
payments or other fees to governmental entities with respect to, property or
equipment of the Company or its Affiliates or (ii) any contracts providing for
the obligation to advance funds, property or services on behalf of an Affiliate
of the Company in order to maintain the financial condition of such Affiliate.
For purposes of this definition of Indebtedness, a "capitalized lease" shall be
deemed to mean a lease of real or personal property which, in accordance with
generally accepted accounting principles, is required to be capitalized.

        "Indenture" means this Indenture as amended from time to time and shall
include the form and terms of the Notes established as contemplated hereunder.

        "Independent Investment Banker" means one of the Reference Treasury
Dealers appointed by the Company.

        "Initial Notes" means the first $750,000,000 aggregate principal amount
of Notes issued under this Indenture on the date hereof.

        "Initial Purchaser" shall have the meaning set forth in the purchase
agreement dated as of June 22, 2004 among the Company, the Guarantor, and the
Initial Purchasers listed therein.

        "Institutional Accredited Investor" means an institution that is an
"accredited investor" as defined in Rule 501(a)(1), (2), (3) or (7) under the
Securities Act, who are not also QIBs.

        "Interest Payment Date," when used with respect to any Notes, means the
date an installment of interest is due and payable on such Notes.

        "Joint Venture" means any partnership, corporation or other entity, in
which up to and including 50% of the partnership interests, outstanding voting
stock or other equity interests is owned, directly or indirectly, by the Company
and/or one or more of its subsidiaries.

        "Judgment Currency" shall have the meaning set forth in Section 10.15.

        "Legal Holiday" shall have the meaning set forth in Section 10.7.

        "Lien" means any mortgage, pledge, hypothecation, assignment, deposit,
arrangement, encumbrance, security interest, lien (statutory or otherwise), or
preference, priority or other security or similar agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement having substantially the
same economic effect as any of the foregoing).

4

--------------------------------------------------------------------------------




        "Maturity" means the date on which the principal of the Notes becomes
due and payable as therein or herein provided, whether at the Stated Maturity or
by declaration of acceleration, call for redemption, notice of option to elect
repayment or otherwise.

        "Maturity Date" shall have the meaning set forth in Section 2.1.1.

        "New Notes" means the Notes issued in the Registered Exchange Offer
pursuant to Section 2.14.4 hereof.

        "New York Banking Day" shall have the meaning set forth in
Section 10.15.

        "Non-recourse Indebtedness" means indebtedness with terms providing that
the lender's claim for repayment of such indebtedness is limited solely to a
claim against the property which secures the indebtedness.

        "Non-U.S. Person" means a Person who is not a U.S. Person as defined in
Rule 902(k) under the Securities Act.

        "Notes" has the meaning assigned to it in the preamble to this
Indenture. The Initial Notes and the Additional Notes shall be treated as a
single class for all purposes under this Indenture.

        "Obligations" means any principal, interest, premium, if any, penalties,
fees, indemnifications, reimbursements, damages or other liabilities or amounts
payable under the documentation governing or otherwise in respect of any
Indebtedness.

        "Officer" means the Chairman of the Board, any President, any
Vice-President, the Treasurer, the Secretary, any Assistant Treasurer or any
Assistant Secretary of the Company.

        "Officer's Certificate" means a certificate signed by an Officer.

        "Opinion of Counsel" means a written opinion of legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company.

        "Paying Agent" shall have the meaning set forth in Section 2.3.

        "Person" means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

        "Private Placement Legend" means the legend set forth in
Section 2.14.5(a) to be placed on all Notes issued under this Indenture except
where otherwise permitted by the provisions of this Indenture.

        "QIB" means a "qualified institutional buyer" as defined in Rule 144A.

        "Redemption Date" means the date of redemption of the Notes.

        "Reference Treasury Dealer" means (i) J.P. Morgan Securities Inc. and
its successors; provided that, if J.P. Morgan Securities Inc. ceases to be a
U.S. Government securities dealer in New York City (a "Primary Treasury
Dealer"), the Company shall substitute another Primary Treasury Dealer; and
(ii) any of at least four other Primary Treasury Dealers selected by the
Company.

        "Reference Treasury Dealer Quotations" means, with respect to each
Reference Treasury Dealer and any Redemption Date, the average, as determined by
the Independent Investment Banker, of the bid and asked prices for the
Comparable Treasury Issue (expressed in each case as a percentage of its
principal amount) quoted in writing to the Independent Investment Banker at
5:00 p.m., New York City time, on the third business day preceding such
Redemption Date.

        "Registered Exchange Offer" has the meaning set forth in the
Registration Rights Agreement.

5

--------------------------------------------------------------------------------




        "Registrar" shall have the meaning set forth in Section 2.3.

        "Registration Rights Agreement" means the Registration Rights Agreement,
dated as of June 25, 2004, by and among the Company, the Guarantor and the other
parties named on the signature pages thereof, as such agreement may be amended,
modified or supplemented from time to time, and, with respect to any Additional
Notes, one or more registration rights agreements between the Company and the
other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Company to the
purchasers of Additional Notes to register such Additional Notes under the
Securities Act.

        "Regular Record Date" shall have the meaning set forth in Section 2.1.3.

        "Regulation S" means Regulation S promulgated under the Securities Act.

        "Regulation S Global Note" means a Global Note bearing the Private
Placement Legend and deposited with or on behalf of the Depositary and
registered in the name of the Depositary or its nominee, issued in a
denomination equal to the outstanding principal amount of the Notes initially
sold in reliance on Rule 903 of Regulation S.

        "Required Currency" shall have the meaning set forth in Section 10.15.

        "Responsible Officer" means any officer of the Trustee assigned to
administer corporate trust matters and also means, with respect to a particular
corporate trust matter, any other officer to whom any corporate trust matter is
referred because of his or her knowledge of and familiarity with a particular
subject.

        "Restricted Certificated Note" means a Certificated Note bearing the
Private Placement Legend.

        "Restricted Global Note" means a Global Note bearing the Private
Placement Legend.

        "Restricted Period" means the 40-day distribution compliance period as
defined in Regulation S.

        "Rule 144" means Rule 144 promulgated under the Securities Act.

        "Rule 144A" means Rule 144A promulgated under the Securities Act.

        "Rule 144A Global Note" means a Global Note bearing the Private
Placement Legend and deposited with or on behalf of the Depositary and
registered in the name of the Depositary or its nominee, issued in a
denomination equal to the outstanding principal amount of the Notes initially
sold in reliance on Rule 144A.

        "Rule 903" means Rule 903 promulgated under the Securities Act.

        "Rule 904" means Rule 904 promulgated under the Securities Act.

        "Sale and Lease-Back Transaction" means any arrangement with a Person
(other than the Company or any of its Subsidiaries), or to which any such Person
is a party, providing for the leasing to the Company or any of its Subsidiaries
for a period of more than three years of any Consolidated Property which has
been or is to be sold or transferred by the Company or any of its Subsidiaries
to such Person or to any other Person (other than the Company of any of its
Subsidiaries), to which funds have been or are to be advanced by such Person on
the security of the leased property.

        "SEC" means the Securities and Exchange Commission.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Service Agent" shall have the meaning set forth in Section 2.3.

        "Significant Subsidiary" means (i) any direct or indirect Subsidiary of
the Company that would be a "significant subsidiary" as defined in Article 1,
Rule 1-02 of Regulation S-X, promulgated pursuant to

6

--------------------------------------------------------------------------------




the Securities Act, as such regulation is in effect on the date hereof, or
(ii) any group of direct or indirect Subsidiaries of the Company that, taken
together as a group, would be a "significant subsidiary" as defined in
Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities
Act, as such regulation is in effect on the date hereof.

        "Stated Maturity" means, when used with respect to the Notes or any
installment of interest thereon, the date specified in the Notes as the fixed
date on which the principal of the Notes or such installment of principal or
interest is due and payable.

        "Subsidiary" of any specified Person means any corporation of which at
least a majority of the outstanding stock having by the terms thereof ordinary
voting power for the election of directors of such corporation (irrespective of
whether or not at the time stock of any other class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned by such Person, or
by one or more other Subsidiaries, or by such Person and one or more other
Subsidiaries.

        "successor person" shall have the meaning set forth in Section 5.1.

        "TIA" means the Trust Indenture Act of 1939 (15 U.S. Code §§
77aaa-77bbbb) as in effect on the date of this Indenture; provided, however,
that in the event the Trust Indenture Act of 1939 is amended after such date,
"TIA" means, to the extent required by any such amendment, the Trust Indenture
Act as so amended.

        "Trustee" means the Person named as the "Trustee" in the first paragraph
of this instrument until a successor Trustee shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter "Trustee" shall mean
or include each Person who is then a Trustee hereunder.

        "Unrestricted Certificated Note" means one or more Certificated Notes
that do not bear and are not required to bear the Private Placement Legend.

        "Unrestricted Global Note" means a permanent Global Note substantially
in the form of Exhibit A hereto that bears the Global Notes Legend and that has
the "Schedule of Exchanges of Interests in the Global Note" attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes that do not bear the Private
Placement Legend.

        "U.S. Government Obligations" means securities which are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (ii) obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, and which in the case of
(i) and (ii) are not callable or redeemable at the option of the issuer thereof,
and shall also include a depositary receipt issued by a bank or trust company as
custodian with respect to any such U.S. Government Obligation or a specific
payment of interest on or principal of any such U.S. Government Obligation held
by such custodian for the account of the holder of a depositary receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the U.S.
Government Obligation evidenced by such depositary receipt.

        "Value" means, with respect to a Sale and Lease-Back Transaction, as of
any particular time, the amount equal to the greater of (i) the net proceeds of
the sale or transfer of property leased pursuant to such Sale and Lease-Back
Transaction or (ii) the fair value, in the opinion of the Board of Directors as
evidenced by a board resolution, of such property at the time of entering into
such Sale and Lease-Back Transaction.

7

--------------------------------------------------------------------------------



        Section 1.2    Incorporation by Reference of Trust Indenture Act.    

        Whenever this Indenture refers to a provision of the TIA, the provision
is incorporated by reference in and made a part of this Indenture. The following
TIA terms correspond to the following terms used in this Indenture:

"indenture securities" means the Notes.

"indenture security holder" means a Noteholder.

"indenture to be qualified" means this Indenture.

"indenture trustee" or "institutional trustee" means the Trustee.

"obligor" on the indenture securities means the Company and any successor
obligor upon the Notes.

        All other terms used in this Indenture that are defined by the TIA,
defined by TIA reference to another statute or defined by SEC rule under the TIA
and not otherwise defined herein are used herein as so defined.

        Section 1.3    Rules of Construction.    

        Unless the context otherwise requires:

        (a)   a term has the meaning assigned to it;

        (b)   an accounting term not otherwise defined has the meaning assigned
to it in accordance with generally accepted accounting principles;

        (c)   references to "generally accepted accounting principles" shall
mean generally accepted accounting principles in effect as of the time when and
for the period as to which such accounting principles are to be applied;

        (d)   "or" is not exclusive;

        (e)   words in the singular include the plural, and in the plural
include the singular; and

        (f)    provisions apply to successive events and transactions.

ARTICLE II.
THE NOTES

        Section 2.1    Terms of the Notes.    

        The following terms relating to the Notes are hereby established:

        2.1.1    The entire outstanding principal of the Notes will mature on
July 1, 2010 (the "Maturity Date").

        2.1.2    The Notes shall be in denominations of $1,000 and any integral
multiple thereof. The Notes shall be denominated in U.S. dollars and all
payments of principal and interest on the Notes shall be made in U.S. dollars.

        2.1.3    The rate at which the Notes shall bear interest shall be 5.50%
per annum; the date from which interest shall accrue shall be June 25, 2004; the
Interest Payment Dates for the Notes on which interest shall be payable shall be
January 1 and July 1 in each year, beginning January 1, 2005; the Regular Record
Dates for the interest payable on the Notes on any Interest Payment Date shall
be the June 15 or December 15 (whether or not a Business Day), as the case may
be, immediately preceding such Interest Payment Date (each a "Regular Record
Date"). Interest shall accrue on the basis of a 360-day year, consisting of
twelve 30-day months. Interest on any Note

8

--------------------------------------------------------------------------------






shall be payable only to the Person in whose name that Note is registered at the
close of business on the Regular Record Date for such interest payment. If any
Interest Payment Date, Redemption Date or Maturity Date of any of the Notes is
not a Business Day, then payment of principal and interest will be made on the
next succeeding Business Day. No interest will accrue on the amount so payable
for the period from such Interest Payment Date, Redemption Date or Maturity
Date, as the case may be, to the date payment is made.

        2.1.4    The place of payment where the principal of and interest on the
Notes shall be payable and the Notes may be surrendered for the registration of
transfer or exchange shall be the Corporate Trust Office of the Trustee. The
place where notices or demands to or upon the Company in respect of the Notes
and this Indenture may be served shall be the Corporate Trust Office of the
Trustee.

        2.1.5    The Notes shall not be redeemable at the option of any Holder
thereof, whether upon the occurrence of any particular circumstances or
otherwise. The Notes will be redeemable, in whole or in part, at any time, at
the option of the Company, at a redemption price equal to the greater of
(a) 100% of the principal amount of the Notes to be redeemed and (b) the sum of
the present values of the remaining scheduled payments of principal and interest
thereon (not including any portion of such payments of interest accrued as of
such Redemption Date) discounted to such Redemption Date on a semiannual basis
(assuming a 360-day year consisting of twelve 30-day months) at the Adjusted
Treasury Rate, plus 25 basis points, as calculated by an Independent Investment
Banker, plus, in cases of either clause (a) or (b), accrued and unpaid interest
on the principal amount being redeemed to such Redemption Date.

        Notice of any redemption by the Company shall be mailed at least 30 days
but not more than 60 days before any Redemption Date to each holder of Notes to
be redeemed. If the Company elects to partially redeem the Notes, the Trustee
shall select, in such manner as it shall deem fair and appropriate, the Notes to
be redeemed.

        Section 2.2    Execution and Authentication.    

        An Officer shall sign the Notes for the Company by manual or facsimile
signature.

        If an Officer whose signature is on a Note no longer holds that office
at the time the Note is authenticated, the Note shall nevertheless be valid.

        A Note shall not be valid until authenticated by the manual signature of
the Trustee or an authenticating agent. The signature shall be conclusive
evidence that the Note has been authenticated under this Indenture.

        Subject to the provisions of this Section 2.2, the Trustee shall, at any
time, and from time to time, authenticate Notes for original issue upon receipt
by the Trustee of a Company Order. Such Company Order may authorize
authentication pursuant to written or electronic instructions from the Company
or its duly authorized agent or agents.

        Prior to the issuance of the Notes, the Trustee shall have received and
(subject to Section 7.1) shall be fully protected in relying on: (a) a Board
Resolution, supplemental indenture hereto or Officer's Certificate establishing
the form and terms of the Notes, (b) an Officer's Certificate complying with
Section 10.4, and (c) an Opinion of Counsel complying with Section 10.4.

        The Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Notes. An authenticating agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with the Company or
an Affiliate of the Company.

9

--------------------------------------------------------------------------------




        Section 2.3    Registrar and Paying Agent.    

        The Company shall maintain, with respect to the Notes, at the place or
places specified pursuant to Section 2.1.4, an office or agency where the Notes
may be presented or surrendered for payment ("Paying Agent"), where the Notes
may be surrendered for registration of transfer or exchange ("Registrar") and
where notices and demands to or upon the Company in respect of the Notes and
this Indenture may be served ("Service Agent"). The Registrar shall keep a
register with respect to the Notes and to their transfer and exchange. The
Company will give prompt written notice to the Trustee of the name and address,
and any change in the name or address, of each Registrar, Paying Agent or
Service Agent. If at any time the Company shall fail to maintain any such
required Registrar, Paying Agent or Service Agent or shall fail to furnish the
Trustee with the name and address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and the Company hereby appoints the Trustee as its agent to receive all
such presentations, surrenders, notices and demands.

        The Company may also from time to time designate one or more
co-registrars, additional paying agents or additional service agents and may
from time to time rescind such designations; provided, however, that no such
designation or rescission shall in any manner relieve the Company of its
obligations to maintain a Registrar, Paying Agent and Service Agent in each
place so specified pursuant to Section 2.1.4 for the Notes for such purposes.
The Company will give prompt written notice to the Trustee of any such
designation or rescission and of any change in the name or address of any such
co-registrar, additional paying agent or additional service agent. The term
"Registrar" includes any co-registrar; the term "Paying Agent" includes any
additional paying agent; and the term "Service Agent" includes any additional
service agent.

        The Company hereby appoints the Trustee as the initial Registrar, Paying
Agent and Service Agent for the Notes. The Company hereby appoints DTC to act as
Depositary with respect to the Global Notes.

        Section 2.4    Paying Agent to Hold Money in Trust.    

        The Company shall require each Paying Agent other than the Trustee to
agree in writing that the Paying Agent will hold in trust, for the benefit of
Noteholders, or the Trustee, all money held by the Paying Agent for the payment
of principal of or interest on the Notes, and will notify the Trustee of any
default by the Company in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Company at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Company or a Subsidiary) shall have no further liability for
the money. If the Company or a Subsidiary acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of Noteholders all
money held by it as Paying Agent.

        Section 2.5    Noteholder Lists.    

        The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Noteholders and shall otherwise comply with TIA § 312(a). If the Trustee is not
the Registrar, the Company shall furnish to the Trustee at least ten days before
each interest payment date and at such other times as the Trustee may request in
writing a list, in such form and as of such date as the Trustee may reasonably
require, of the names and addresses of Noteholders.

10

--------------------------------------------------------------------------------




        Section 2.6    Intentionally Omitted.    

        Section 2.7    Mutilated, Destroyed, Lost and Stolen Notes.    

        If any mutilated Note is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Note of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

        If there shall be delivered to the Company and the Trustee (i) evidence
to their satisfaction of the destruction, loss or theft of any Note and
(ii) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Company or the Trustee that such Note has been acquired by a bona fide
purchaser, the Company shall execute and upon its request the Trustee shall
authenticate and make available for delivery, in lieu of any such destroyed,
lost or stolen Note, a new Note of like tenor and principal amount and bearing a
number not contemporaneously outstanding.

        In case any such mutilated, destroyed, lost or stolen Note has become or
is about to become due and payable, the Company in its discretion may, instead
of issuing a new Note, pay such Note.

        Upon the issuance of any new Note under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

        Every new Note issued pursuant to this Section in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Indenture equally and proportionately with any and all other
Notes duly issued hereunder.

        The provisions of this Section are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

        Section 2.8    Outstanding Notes.    

        The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those canceled by it, those delivered to it for cancellation,
those reductions in the interest on a Global Note effected by the Trustee in
accordance with the provisions hereof and those described in this Section as not
outstanding.

        If a Note is replaced pursuant to Section 2.7, it ceases to be
outstanding until the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

        If the Paying Agent (other than the Company, a Subsidiary or an
Affiliate of any thereof) holds on the Maturity Date money sufficient to pay
such Notes payable on that date, then on and after that date such Notes cease to
be outstanding and interest on them ceases to accrue.

        A Note does not cease to be outstanding because the Company or an
Affiliate holds the Note.

        Section 2.9    Treasury Notes.    

        In determining whether the Holders of the required principal amount of
Notes have concurred in any request, demand, authorization, direction, notice,
consent or waiver Notes owned by the Company or an Affiliate shall be
disregarded, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such request, demand, authorization,
direction, notice, consent or waiver only Notes that the Trustee knows are so
owned shall be so disregarded.

11

--------------------------------------------------------------------------------




        Section 2.10    Temporary Notes.    

        Until definitive Notes are ready for delivery, the Company may prepare
and the Trustee shall, subject to Section 2.2, (in the case of original
issuance), authenticate temporary Notes upon a Company Order. Temporary Notes
shall be substantially in the form of definitive Notes but may have variations
that the Company considers appropriate for temporary Notes. Without unreasonable
delay, the Company shall prepare and the Trustee upon request shall authenticate
definitive Notes and date of maturity in exchange for temporary Notes. Until so
exchanged, temporary securities shall have the same rights under this Indenture
as the definitive Notes.

        Section 2.11    Cancellation.    

        The Company at any time may deliver Notes to the Trustee for
cancellation. The Registrar and the Paying Agent shall forward to the Trustee
any Notes surrendered to them for registration of transfer, exchange or payment.
The Trustee shall cancel all Notes surrendered for transfer, exchange, payment,
replacement or cancellation and shall destroy such canceled Notes (subject to
the record retention requirement of the Exchange Act) and deliver a certificate
of such destruction to the Company, unless the Company otherwise directs. The
Company may not issue new Notes to replace Notes that it has paid or delivered
to the Trustee for cancellation.

        Section 2.12    Defaulted Interest.    

        If the Company defaults in a payment of interest on the Notes, it shall
pay the defaulted interest, plus, to the extent permitted by law, any interest
payable on the defaulted interest, to the Persons who are Noteholders on a
subsequent special record date. The Company shall fix the record date and
payment date. At least 30 days before the record date, the Company shall mail to
the Trustee and to each Noteholder a notice that states the record date, the
payment date and the amount of interest to be paid. The Company may pay
defaulted interest in any other lawful manner.

        Section 2.13    Global Notes.    

        2.13.1    Form of Notes.    Notes shall be issued in global form
substantially in the form of Exhibit A hereto.

        2.13.2    Legend.    Any Global Note issued hereunder shall bear a
legend in substantially the following form:

        "This Note is a Global Note within the meaning of the Indenture
hereinafter referred to and is registered in the name of the Depositary or a
nominee of the Depositary. This Note is exchangeable for Notes registered in the
name of a Person other than the Depositary or its nominee only in the limited
circumstances described in the Indenture, and may not be transferred except as a
whole by the Depositary to a nominee of the Depositary, by a nominee of the
Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such a
successor Depositary."

        2.13.3    Acts of Holders.    The Depositary, as a Holder, may appoint
agents and otherwise authorize participants to give or take any request, demand,
authorization, direction, notice, consent, waiver or other action which a Holder
is entitled to give or take under the Indenture.

        2.13.4    Consents, Declaration and Directions.    Except as provided in
Section 2.15, the Company, the Trustee and any Agent shall treat a person as the
Holder of such principal amount of outstanding Notes represented by a Global
Note as shall be specified in a written statement of the Depositary with respect
to such Global Note, for purposes of obtaining any consents, declarations,
waivers or directions required to be given by the Holders pursuant to this
Indenture.

12

--------------------------------------------------------------------------------






        Section 2.14    Transfer and Exchange.    

        2.14.1    Transfer and Exchange of Global Notes.    A Global Note may
not be transferred as a whole except by the Depositary to a nominee of the
Depositary, by a nominee of the Depositary to the Depositary or to another
nominee of the Depositary, or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary. All Global Notes
will be exchanged by the Company for Certificated Notes if (i) the Company
delivers to the Trustee notice from the Depositary that it is unwilling or
unable to continue to act as Depositary or that it is no longer a clearing
agency registered under the Exchange Act and, in either case, a successor
Depositary is not appointed by the Company within 120 days after the date of
such notice from the Depositary or (ii) the Company in its sole discretion
determines that the Global Notes (in whole but not in part) should be exchanged
for Certificated Notes and delivers a written notice to such effect to the
Trustee. Upon the occurrence of either of the preceding events in (i) or
(ii) above, Certificated Notes shall be issued in such names as the Depositary
shall instruct the Trustee. Global Notes also may be exchanged or replaced, in
whole or in part, as provided in Sections 2.7 and 2.10 hereof. Every Note
authenticated and delivered in exchange for, or in lieu of, a Global Note or any
portion thereof, pursuant to this Section 2.14 or Section 2.7 or 2.10 hereof,
shall be authenticated and delivered in the form of, and shall be, a Global
Note. A Global Note may not be exchanged for another Note other than as provided
in this Section 2.14.1, however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.14.2, 2.14.3, and 2.14.4
hereof.

        2.14.2    Transfer and Exchange of Beneficial Interests in the Global
Notes.    The transfer and exchange of beneficial interests in the Global Notes
shall be effected through the Depositary, in accordance with the provisions of
this Indenture and the Applicable Procedures. Beneficial interests in the
Restricted Global Notes shall be subject to restrictions on transfer comparable
to those set forth herein to the extent required by the Securities Act.
Transfers of beneficial interests in the Global Notes also shall require
compliance with either subparagraph (a) or (b) below, as applicable, as well as
one or more of the other following subparagraphs, as applicable:

        (a)    Transfer of Beneficial Interests in the Same Global
Note.    Beneficial interests in any Restricted Global Note may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in the
same Restricted Global Note in accordance with the transfer restrictions set
forth in the Private Placement Legend; provided, however, that prior to the
expiration of the Restricted Period, transfers of beneficial interests in the
Regulation S Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.14.2(a).

        (b)    All Other Transfers and Exchanges of Beneficial Interests in
Global Notes.    In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.14.2(a) above, the transferor of
such beneficial interest must deliver to the Registrar either (A) (1) a written
order from a participant or an indirect participant in the Depositary given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged and (2) instructions given in accordance with the Applicable
Procedures containing information regarding the participant account to be
credited with such increase or (B) (1) a written order from a participant or an
indirect participant given to the Depositary in accordance with the Applicable
Procedures directing the Depositary to cause to be issued a Certificated Note in
an amount equal to the beneficial interest to be transferred or exchanged and
(2) instructions given by the Depositary

13

--------------------------------------------------------------------------------






to the Registrar containing information regarding the Person in whose name such
Certificated Note shall be registered to effect the transfer or exchange
referred to in (1) above. Upon consummation of a Registered Exchange Offer by
the Company in accordance with Section 2.14.4 hereof, the requirements of this
Section 2.14.2(b) shall be deemed to have been satisfied upon receipt by the
Registrar of the instructions contained in the Letter of Transmittal delivered
by the Holder of such beneficial interests in the Restricted Global Notes. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Note(s) pursuant to Section 2.14.6 hereof.

        (c)    Transfer of Beneficial Interests to Another Restricted Global
Note.    A beneficial interest in any Restricted Global Note may be transferred
to a Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Note if the transfer complies with the requirements of
Section 2.14.2(b) above and the Registrar receives the following:

        (i)    if the transferee will take delivery in the form of a beneficial
interest in the Rule 144A Global Note, then the transferor must deliver a
certificate in the form of Exhibit C hereto; and

        (ii)   if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit D hereto.

        (d)    Transfer and Exchange of Beneficial Interests in a Restricted
Global Note for Beneficial Interests in the Unrestricted Global Note.    A
beneficial interest in any Restricted Global Note may be exchanged by any holder
thereof for a beneficial interest in an Unrestricted Global Note or transferred
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.14.2(b) above and:

        (i)    such exchange or transfer is effected pursuant to the Registered
Exchange Offer in accordance with the Registration Rights Agreement and the
holder of the beneficial interest to be transferred, in the case of an exchange,
or the transferee, in the case of a transfer, certifies in the applicable Letter
of Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the New Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Company;

        (ii)   such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

        (iii)  such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

        (iv)  the Registrar receives a certificate and/or any other information
reasonably required by and satisfactory to it in order to ensure compliance with
the Securities Act and, if the Registrar so requests or if the Applicable
Procedures so require, an Opinion of Counsel in form reasonably acceptable to
the Registrar to the effect that such exchange or transfer is in compliance with
the Securities Act and that the restrictions on transfer contained herein and in
the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.

        If any such transfer is effected pursuant to subparagraph (ii) or
(iv) above at a time when an Unrestricted Global Note has not yet been issued,
the Company shall issue and, upon receipt of a

14

--------------------------------------------------------------------------------



Company Order in accordance with Section 2.2 hereof, the Trustee shall
authenticate one or more Unrestricted Global Notes in an aggregate principal
amount equal to the aggregate principal amount of beneficial interests
transferred pursuant to subparagraph (ii) or (iv) above.

        Beneficial interests in an Unrestricted Global Note cannot be exchanged
for, or transferred to Persons who take delivery thereof in the form of, a
beneficial interest in a Restricted Global Note.

        2.14.3    Transfer or Exchange of Beneficial Interests for Certificated
Notes.    

        (a)    Beneficial Interests in Restricted Global Notes to Restricted
Certificated Notes.    If any holder of a beneficial interest in a Restricted
Global Note proposes to exchange such beneficial interest for a Restricted
Certificated Note or to transfer such beneficial interest to a Person who takes
delivery thereof in the form of a Restricted Certificated Note, then, upon
receipt by the Registrar of an Opinion of Counsel and/or a certificate and/or
any other information reasonably required by and satisfactory to it in order to
ensure compliance with the Securities Act, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.14.6 hereof, and the Company shall execute and the Trustee
shall authenticate and deliver to the Person designated in the instructions a
Certificated Note in the appropriate principal amount. Any Certificated Note
issued in exchange for a beneficial interest in a Restricted Global Note
pursuant to this Section 2.14.3 shall be registered in such name or names and in
such authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the participant or indirect participant in the Depositary. The Trustee shall
deliver such Certificated Notes to the Persons in whose names such Notes are so
registered. Any Certificated Note issued in exchange for a beneficial interest
in a Restricted Global Note pursuant to this Section 2.14.3(a) shall bear the
Private Placement Legend and shall be subject to all restrictions on transfer
contained therein.

        (b)    Beneficial Interests in Restricted Global Notes to Unrestricted
Certificated Notes.    A holder of a beneficial interest in a Restricted Global
Note may exchange such beneficial interest for an Unrestricted Certificated Note
or may transfer such beneficial interest to a Person who takes delivery thereof
in the form of an Unrestricted Certificated Note only if:

        (i)    such exchange or transfer is effected pursuant to the Registered
Exchange Offer in accordance with the Registration Rights Agreement and the
holder of such beneficial interest, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the New Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Company;

        (ii)   such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;

        (iii)  such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or

        (iv)  the Registrar receives an Opinion of Counsel and/or a certificate
and/or any other information reasonably required by and satisfactory to it in
order to maintain compliance with the Securities Act and to ensure that the
restrictions on transfer contained herein and in the Private Placement Legend
are no longer required.

        (c)    Beneficial Interests in Unrestricted Global Notes to Unrestricted
Certificated Notes.    If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Certificated
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Certificated Note, then, upon satisfaction of the

15

--------------------------------------------------------------------------------



conditions set forth in Section 2.14.2(b) hereof, the Trustee shall cause the
aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.14.6 hereof, and the Company shall execute and
the Trustee shall authenticate and deliver to the Person designated in the
instructions a Certificated Note in the appropriate principal amount. Any
Certificated Note issued in exchange for a beneficial interest pursuant to this
Section 2.14.3(c) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from the Depositary
and the participant or indirect participant in the Depositary. The Trustee shall
deliver such Certificated Notes to the Persons in whose names such Notes are so
registered. Any Certificated Note issued in exchange for a beneficial interest
pursuant to this Section 2.14.3(c) shall not bear the Private Placement Legend.

        2.14.4    Registered Exchange Offer.    Upon the occurrence of the
Registered Exchange Offer in accordance with the Registration Rights Agreement,
the Company shall issue and, upon receipt of a Company Order in accordance with
Section 2.2, the Trustee shall authenticate (i) one or more Unrestricted Global
Notes in an aggregate principal amount equal to the principal amount of the
beneficial interests in the Restricted Global Notes tendered for acceptance by
Persons that certify in the applicable letters of transmittal that (x) they are
not broker-dealers, (y) they are not participating in a distribution of the New
Notes and (z) they are not affiliates (as defined in Rule 144) of the Company,
and accepted for exchange in the Registered Exchange Offer and (ii) Certificated
Notes in an aggregate principal amount equal to the principal amount of the
Restricted Certificated Notes accepted for exchange in the Registered Exchange
Offer. Concurrently with the issuance of such Notes, the Trustee shall cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company shall execute and the Trustee shall
authenticate and deliver to the Persons designated by the Holders of
Certificated Notes so accepted Unrestricted Certificated Notes in the
appropriate principal amount.

        2.14.5    Legends.    The following legends shall appear on the face of
all Global Notes and Certificated Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.

        (a)    Private Placement Legend.    Except as permitted by subparagraph
(b) below, each Global Note and each Certificated Note (and all Notes issued in
exchange therefor or substitution thereof) shall bear the legend in
substantially the following form:

"This Note has not been registered under the U.S. Securities Act of 1933, as
amended (the "Securities Act"), and accordingly, may not be offered or sold
except as set forth in the following sentence. By its acquisition hereof, the
Holder (1) represents that (A) it is a "Qualified Institutional Buyer" (as
defined in Rule 144A adopted under the Securities Act) or (B) it is not a U.S.
Person and is outside the United States within the meaning of (or an account
satisfying the requirements of paragraph (k)(2) of Rule 902 under) Regulation S
under the Securities Act; (2) agrees that it will not within two years after the
original issuance of this Note resell or otherwise transfer this Note except
(A) to the Company or any Affiliate thereof, (B) to a Qualified Institutional
Buyer in compliance with Rule 144A adopted under the Securities Act, (C) to an
Institutional Accredited Investor that is acquiring the Note for its own
account, or for the account of such an accredited investor, in either case in a
minimum principal amount of the Notes of U.S.$250,000, for investment purposes
and not with a view to or for offer or sale in connection with any distribution
in violation of the Securities Act, and that, prior to such transfer, furnishes
(or has furnished on its behalf by a U.S. broker-dealer) to the Trustee a signed
letter containing certain representations and agreements relating to the
restrictions on transfer of this Note (the form of which letter can be obtained
from the

16

--------------------------------------------------------------------------------



Trustee), (D) in an offshore transaction in accordance with Regulation S under
the Securities Act, (E) pursuant to the exemption from registration provided by
Rule 144 adopted under the Securities Act or another available exemption under
the Securities Act (if available), or (F) pursuant to an effective registration
statement under the Securities Act; and (3) agrees that it will give to each
person to whom this Note is transferred a notice substantially to the effect of
this legend. In connection with any transfer of this Note within two years after
the original issuance of this Note, the Holder must, prior to such transfer,
furnish to the Trustee and the issuer such certifications, legal opinions or
other information as may be required pursuant to the Indenture to confirm that
such transfer is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act."

        (b)    Notwithstanding the foregoing, any Global Note or Certificated
Note issued pursuant to Sections 2.14.2(d), 2.14.3(b), 2.14.3(c), 2.14.4 (and
all Notes issued in exchange therefor or substitution thereof) shall not bear
the Private Placement Legend.

        (c)    Global Notes Legend.    Each Global Note shall bear the Global
Notes Legend in addition to the Private Placement Legend.

        2.14.6    Cancellation and/or Adjustment of Global Notes.    At such
time as all beneficial interests in a particular Global Note have been exchanged
for Certificated Notes or a particular Global Note has been redeemed,
repurchased or canceled in whole and not in part, each such Global Note shall be
returned to or retained and canceled by the Trustee in accordance with
Section 2.11 hereof. At any time prior to such cancellation, if any beneficial
interest in a Global Note is exchanged for or transferred to a Person who will
take delivery thereof in the form of a beneficial interest in another Global
Note or for Certificated Notes, the principal amount of Notes represented by
such Global Note shall be reduced accordingly and an endorsement shall be made
on such Global Note by the Trustee or by the Depositary at the direction of the
Trustee to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such increase.

        2.14.7    General Provisions Relating to Transfers and Exchanges.    

        (a)   To permit registrations of transfers and exchanges, the Company
shall execute and the Trustee shall authenticate Global Notes and Certificated
Notes upon receipt of a Company Order or at the Registrar's request.

        (b)   No service charge shall be made to a Holder of a beneficial
interest in a Global Note or to a Holder of a Certificated Note for any
registration of transfer or exchange, but the Company may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.10,
3.7, and 9.6 hereof).

        (c)   The Registrar shall not be required to register the transfer of or
exchange any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.

        (d)   All Global Notes and Certificated Notes issued upon any
registration of transfer or exchange of Global Notes or Certificated Notes shall
be the valid obligations of the Company, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Global Notes or Certificated
Notes surrendered upon such registration of transfer or exchange.

17

--------------------------------------------------------------------------------







        (e)   Neither the Company nor the Registrar shall be required (A) to
issue, to register the transfer of or to exchange any Notes during a period
beginning at the opening of business 15 days before the day of any selection of
Notes for redemption under Section 3.2 hereof and ending at the close of
business on the day of selection, (B) to register the transfer of or to exchange
any Note so selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part or (C) to register the transfer of or
to exchange a Note between a record date and the next succeeding Interest
Payment Date.

        (f)    Prior to due presentment for the registration of a transfer of
any Note, the Trustee, any Agent and the Company may deem and treat the Person
in whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.

        (g)   The Trustee shall authenticate Global Notes and Certificated Notes
in accordance with the provisions of Section 2.2 hereof.

        (h)   All certifications, certificates and Opinions of Counsel required
to be submitted to the Registrar pursuant to this Section 2.14 to effect a
registration of transfer or exchange may be submitted by facsimile.

        Section 2.15    Payments.    

        Notwithstanding the other provisions of this Indenture, unless otherwise
specified, payment of the principal of and interest, if any, on any Global Note
shall be made to the Holder thereof.

        Section 2.16    CUSIP Numbers.    

        The Company in issuing the Notes may use "CUSIP" numbers (if then
generally in use), and, if so, the Trustee shall use "CUSIP" numbers in notices
of redemption as a convenience to Holders; provided that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Notes or as contained in any notice of a redemption and
that reliance may be placed only on the other elements of identification printed
on the Notes, and any such redemption shall not be affected by any defect in or
omission of such numbers.

        Section 2.17    Mandatory Disposition of Notes Pursuant to Gaming
Laws.    

        Each Holder and beneficial owner, by accepting or otherwise acquiring an
interest in the Notes, shall be deemed to have agreed that if the Gaming
Authority of any jurisdiction in which the Company or any of its subsidiaries
conducts or proposes to conduct gaming requires that a Person who is a Holder or
beneficial owner must be licensed, qualified or found suitable under the
applicable Gaming Laws, such Holder or beneficial owner shall apply for a
license, qualification or a finding of suitability within the required time
period. If such Person fails to apply or become licensed or qualified or is
found unsuitable, then the Company shall have the right, at its option, (i) to
require such Person to dispose of its Notes or beneficial interest therein
within 30 days of receipt of notice of the Company's election or such earlier
date as may be requested or prescribed by such Gaming Authority or (ii) to
redeem such Notes at a redemption price equal to the lesser of (a) such Person's
cost or (b) 100% of the principal amount thereof, plus accrued and unpaid
interest to the earlier of the redemption date and the date of the finding of
unsuitability, which may be less than 30 days following the notice of redemption
if so requested or prescribed by the Gaming Authority. The Company shall notify
the Trustee in writing of any such redemption as soon as practicable. The
Company shall not be responsible for any costs or expenses any such Holder or
beneficial owner may incur in connection with its application for a license,
qualification or a finding of suitability.

18

--------------------------------------------------------------------------------




        Section 2.18    Additional Notes.    

        The Company may, from time to time, subject to compliance with any other
applicable provisions of this Indenture, without the consent of the Holders,
create and issue pursuant to this Indenture Additional Notes having terms and
conditions identical to those of the Initial Notes, except that Additional
Notes:

        (i)    may have a different issue date from the Initial Notes;

        (ii)   may have a different amount of interest payable than is payable
on the Initial Notes;

        (iii)  may have terms specified in the Additional Note Board Resolution
or Additional Note Supplemental Indenture for such Additional Notes making
appropriate adjustments applicable to such Additional Notes in order to conform
to and ensure compliance with the Securities Act (or other applicable securities
laws) and any registration rights or similar agreement applicable to such
Additional Notes, which are not adverse in any material respect to the Holder of
any Initial Notes; and

        (iv)  may be entitled to additional interest as contemplated in
Section 2.19 not applicable to Initial Notes and may not be entitled to such
additional interest applicable to Initial Notes.

        Section 2.19    Additional Interest Under Registration Rights
Agreements.    

        Under certain circumstances, the Company may be obligated to pay
Additional Interest to Holders, all as and to the extent set forth in the
Registration Rights Agreement or any registration rights agreement applicable to
Additional Notes. The terms thereof are hereby incorporated herein by reference
and such Additional Interest, if required to be paid, is deemed to be interest
for purposes of this Indenture.

ARTICLE III.
REDEMPTION

        Section 3.1    Optional Redemption.    

        The Notes shall not be redeemable at the option of any Holder thereof,
upon the occurrence of any particular circumstances or otherwise. The Notes will
be redeemable, in whole or in part, at any time, at the option of the Company,
at a redemption price equal to the greater of (a) 100% of the principal amount
of the Notes to be redeemed and (b) the sum of the present values of the
remaining scheduled payments of principal and interest thereon (not including
any portion of such payments of interest accrued as of such Redemption Date)
discounted to such Redemption Date on a semiannual basis (assuming a 360-day
year consisting of twelve 30-day months) at the Adjusted Treasury Rate, plus 25
basis points, as calculated by an Independent Investment Banker, plus, in cases
of either clause (a) or (b), accrued and unpaid interest on the principal amount
being redeemed to such Redemption Date.

        Section 3.2    Notice to Trustee.    

        If the Company elects to redeem Notes pursuant to the optional
redemption provisions of Section 3.1, it shall notify the Trustee of the
Redemption Date and the principal amount of Notes to be redeemed.

        Section 3.3    Selection of Notes to be Redeemed.    

        If less than all the Notes are to be redeemed, the Trustee shall select
the Notes to be redeemed in any manner that the Trustee deems fair and
appropriate. The Trustee shall make the selection from Notes outstanding not
previously called for redemption. The Trustee may select for redemption portions
of the principal of Notes that have denominations larger than $1,000. Notes and
portions of them it selects shall be in amounts of $1,000 or whole multiples of
$1,000.

19

--------------------------------------------------------------------------------




        Section 3.4    Notice of Redemption.    

        At least 30 days but not more than 60 days before a redemption date, the
Company shall mail a notice of redemption by first-class mail to each Holder
whose Notes are to be redeemed (and provide a copy of such notice to the
Trustee).

        The notice shall identify the Notes to be redeemed and shall state:

        (a)   the redemption date;

        (b)   the redemption price;

        (c)   if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that after the Redemption Date
upon surrender of such Note a new Note or Notes in principal amount equal to the
unredeemed portion will be issued upon cancellation of the original Notes;

        (d)   the name and address of the Paying Agent;

        (e)   that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

        (f)    that interest on Notes called for redemption ceases to accrue on
and after the redemption date; and

        (g)   that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.

        At the Company's request, the Trustee shall give the notice of
redemption in the Company's name and at its expense, provided that the Company
makes such request at least two Business Days (or such shorter time as is
reasonably acceptable to the Trustee) prior to the date by which such notice of
redemption must be given to Holders in accordance with this Section 3.4 and
provides the Trustee with all information required for such notice of
redemption.

        Section 3.5    Effect of Notice of Redemption.    

        Once notice of redemption is mailed as provided in Section 3.4, Notes
called for redemption become due and payable on the redemption date and at the
redemption price. A notice of redemption may not be conditional. Upon surrender
to the Paying Agent, such Notes shall be paid at the redemption price plus
accrued interest to the redemption date.

        Section 3.6    Deposit of Redemption Price.    

        On or before the redemption date, the Company shall deposit with the
Paying Agent money sufficient to pay the redemption price of and accrued
interest, if any, on all Notes to be redeemed on that date. If the Company
complies with the provisions of this Section, on and after the Redemption Date,
interest will cease to accrue on the Note or the portions of the Notes called
for redemption.

        Section 3.7    Notes Redeemed in Part.    

        Upon surrender of a Note that is redeemed in part, the Trustee shall
authenticate for the Holder a new Note and the same maturity equal in principal
amount to the unredeemed portion of the Note surrendered.

20

--------------------------------------------------------------------------------




ARTICLE IV.
COVENANTS

        Section 4.1    Payment of Principal and Interest.    

        The Company covenants and agrees for the benefit of the Holders of the
Notes that it will duly and punctually pay the principal of and interest, if
any, on the Notes in accordance with the terms of the Notes and this Indenture.

        Section 4.2    SEC Reports.    

        The Company shall deliver to the Trustee within 15 days after it files
them with the SEC copies of the annual reports and the information, documents,
and other reports (or copies of such portions of any of the foregoing as the SEC
may by rules and regulations prescribe) which the Company is required to file
with the SEC pursuant to Section 13 or 15(d) of the Exchange Act. The Company
also shall comply with the other provisions of TIA § 314(a).

        Section 4.3    Compliance Certificate.    

        The Company shall deliver to the Trustee, within 90 days after the end
of each fiscal year of the Company, an Officers' Certificate stating that a
review of the activities of the Company and its Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company has kept, observed,
performed and fulfilled its obligations under this Indenture, and further
stating, as to each such Officer signing such certificate, that to the best of
his knowledge the Company has kept, observed, performed and fulfilled each and
every covenant contained in this Indenture and is not in default in the
performance or observance of any of the terms, provisions and conditions hereof
(or, if a Default or Event of Default shall have occurred, describing all such
Defaults or Events of Default of which he may have knowledge).

        The Company will, so long as any of the Notes are outstanding, deliver
to the Trustee, forthwith upon any Officer becoming aware of any Default or
Event of Default, an Officers' Certificate specifying such Default or Event of
Default and what action the Company is taking or proposes to take with respect
thereto.

        Section 4.4    Stay, Extension and Usury Laws.    

        The Company covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, which may affect the covenants
or the performance of this Indenture or the Notes; and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefit or advantage
of any such law and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law has been enacted.

        Section 4.5    Corporate Existence.    

        Subject to Article V hereof, the Company shall do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and the corporate, partnership or other existence of each Significant
Subsidiary in accordance with the respective organizational documents (as the
same may be amended from time to time) of each Significant Subsidiary and the
rights (charter and statutory), licenses and franchises of the Company and its
Significant Subsidiaries; provided, however, that the Company shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any Significant Subsidiary, if the Board of
Directors shall determine that the preservation thereof is no longer desirable
in the conduct of the

21

--------------------------------------------------------------------------------




business of the Company and its Subsidiaries taken as a whole and that the loss
thereof is not adverse in any material respect to the Holders.

        Section 4.6    Taxes.    

        The Company shall, and shall cause each of its Significant Subsidiaries
to, pay prior to delinquency all material taxes, assessments and governmental
levies, except as contested in good faith and by appropriate proceedings or
where the failure to effect such payment is not adverse in any material respect
to the Holder of the Notes.

        Section 4.7    Limitation on Liens.    

        Neither the Company nor any of its Subsidiaries may issue, assume or
guarantee any Indebtedness secured by a Lien upon any Consolidated Property or
on any Indebtedness or shares of capital stock of, or other ownership interests
in, any Subsidiaries (regardless of whether the Consolidated Property,
Indebtedness, capital stock or ownership interests were acquired before or after
the date of the Indenture) without effectively providing that the Notes shall be
secured equally and ratably with (or prior to) such Indebtedness so long as such
Indebtedness shall be so secured, except that this restriction will not apply
to: (a) Liens existing on the date of original issuance of the Notes; (b) Liens
affecting property of a corporation or other entity existing at the time it
becomes a Subsidiary of the Company or at the time it is merged into or
consolidated with the Company or a Subsidiary of the Company; (c) Liens on
property existing at the time of acquisition thereof or to secure Indebtedness
incurred prior to, at the time of, or within 24 months after the acquisition for
the purpose of financing all or part of the purchase price thereof; (d) Liens on
any property to secure all or part of the cost of improvements or construction
thereon or Indebtedness incurred to provide funds for such purpose in a
principal amount not exceeding the cost of such improvements or construction;
(e) Liens which secure Indebtedness owing by a Subsidiary of the Company to the
Company or to another Subsidiary of the Company; (f) Liens securing Indebtedness
of the Company the proceeds of which are used substantially simultaneously with
the incurrence of such Indebtedness to retire Funded Debt; (g) purchase money
security Liens on personal property; (h) Liens securing Indebtedness of the
Company or any of its Subsidiaries the proceeds of which are used within
24 months of the incurrence of such Indebtedness for the cost of the
construction and development or improvement of property of the Company or any of
its Subsidiaries; (i) Liens on the stock, partnership or other equity interest
of the Company or any of its Subsidiaries in any Joint Venture or any such
Subsidiary which owns an equity interest in such Joint Venture to secure
Indebtedness, provided the amount of such Indebtedness is contributed and/or
advanced solely to such Joint Venture; (j) Liens to government entities,
including pollution control or industrial revenue bond financing; (k) Liens
required by any contract or statute in order to permit the Company or a
Subsidiary of the Company to perform any contract or subcontract made by it with
or at the request of a governmental entity; (l) mechanic's, materialman's,
carrier's or other like Liens, arising in the ordinary course of business;
(m) Liens for taxes or assessments and similar charges; (n) zoning restrictions,
easements, licenses, covenants, reservations, restrictions on the use of real
property and certain other minor irregularities of title; and (o) any extension,
renewal, replacement or refinancing of any Indebtedness secured by a Lien
permitted by any of the foregoing clauses (a) through (n). Notwithstanding the
foregoing, the Company and any one or more of its Subsidiaries may, without
securing the Notes, issue, assume or guarantee Indebtedness which would
otherwise be subject to the foregoing restrictions in an aggregate principal
amount which, together with all other such Indebtedness of the Company and its
Subsidiaries which would otherwise be subject to the foregoing restrictions (not
including Indebtedness permitted by the preceding paragraph) and the aggregate
Value of Sale and Lease-Back Transactions (other than those in connection with
which the Company has voluntarily retired Funded Debt), does not at any one time
exceed 15% of Consolidated Net Tangible Assets of the Company and its
consolidated Subsidiaries.

22

--------------------------------------------------------------------------------




        Section 4.8    Limitation on Sale and Lease-Back Transactions.    

        Neither the Company nor any of its Subsidiaries shall enter into any
Sale and Lease-Back Transaction unless either (a) the Company or such Subsidiary
would be entitled, pursuant to the above provisions, to incur Indebtedness in a
principal amount equal to or exceeding the Value of such Sale and Lease-Back
Transaction, secured by a Lien on the property to be leased, without equally and
ratably securing the Notes or (b) the Company within 120 days after the
effective date of such Sale and Lease-Back Transaction applies to the voluntary
retirement of its Funded Debt an amount equal to the Value of the Sale and
Lease-Back Transaction (subject to credits for certain voluntary retirements of
Funded Debt).

ARTICLE V.
SUCCESSORS

        Section 5.1    When Company May Merge, Etc.    

        The Company shall not consolidate with or merge with or into any other
Person or, directly or indirectly, sell, lease or convey all or substantially
all of its assets to another Person, and may not permit any Person to, directly
or indirectly, sell, lease or convey all or substantially all of its assets to
the Company, whether in a single transaction or a series of related
transactions, unless:

        (a)   either the Company shall be the continuing person, or the Person
(if other than the Company) formed by such consolidation or into or with which
the Company is merged or to which the assets of the Company are transferred
shall be a corporation organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia and shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form satisfactory to the Trustee, all the obligations of the
Company on the Notes and under this Indenture;

        (b)   immediately after giving effect to such transaction, no Event of
Default, and no event or condition which, after notice or lapse of time or both,
would become an Event of Default, shall have occurred and be continuing; and

        (c)   the Company has delivered to the Trustee an Officers' Certificate
and an Opinion of Counsel, each stating that such consolidation, merger, sale,
conveyance or lease and such supplemental indenture comply with this Section 5.1
and that all conditions precedent herein provided for relating to such
transaction have been complied with.

        Section 5.2    Successor Corporation Substituted.    

        Upon any consolidation or merger, or any sale, lease, conveyance or
other disposition of all or substantially all of the assets of the Company in
accordance with Section 5.1, the successor corporation formed by such
consolidation or into or with which the Company is merged or to which such sale,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, lease, conveyance or other disposition, the provisions of this Indenture
referring to the "Company" shall refer instead to the successor corporation and
not to the Company), and may exercise every right and power of, the Company
under this Indenture with the same effect as if such successor person has been
named as the Company herein; provided, however, that the predecessor Company in
the case of a sale, lease, conveyance or other disposition shall not be released
from the obligation to pay the principal of and interest, if any, on the Notes.

23

--------------------------------------------------------------------------------




ARTICLE VI.
DEFAULTS AND REMEDIES

        Section 6.1    Events of Default.    

        "Event of Default," wherever used herein with respect to the Notes,
means any one of the following events:

        (a)   default in the payment of any interest on any Note when it becomes
due and payable, and continuance of such default for a period of 30 days (unless
the entire amount of such payment is deposited by the Company with the Trustee
or with a Paying Agent prior to the expiration of such period of 30 days); or

        (b)   default in the payment of the principal of any Note at its
Maturity, upon redemption or otherwise; or

        (c)   default in the performance or breach of any covenant or warranty
of the Company or the Guarantor in this Indenture, which default continues
uncured for a period of 60 days after there has been given, by registered or
certified mail, to the Company or the Guarantor by the Trustee or to the
Company, the Guarantor and the Trustee by the Holders of at least 25% in
principal amount of the outstanding Notes (including Additional Notes, if any) a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a "Notice of Default" hereunder; or

        (d)   the acceleration of the maturity of any Indebtedness of the
Company (other than Non-recourse Indebtedness), at any one time, in an amount in
excess of the greater of (i) $25 million and (ii) 5% of Consolidated Net
Tangible Assets, if such acceleration is not annulled within 30 days after
written notice to the Company by the Trustee and the Holders of at least 25% in
principal amount of the outstanding Notes (including Additional Notes, if any);
or

        (e)   the Company or any of its Significant Subsidiaries pursuant to or
within the meaning of any Bankruptcy Law:

        (i)    commences a voluntary case,

        (ii)   consents to the entry of an order for relief against it in an
involuntary case,

        (iii)  consents to the appointment of a Custodian of it or for all or
substantially all of its property,

        (iv)  makes a general assignment for the benefit of its creditors, or

        (v)   generally is not paying its debts as the same become due; or

        (f)    a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:

        (i)    is for relief against the Company or any of its Significant
Subsidiaries in an involuntary case,

        (ii)   appoints a Custodian of the Company or any of its Significant
Subsidiaries or for all or substantially all of its property, or

        (iii)  orders the liquidation of the Company or any of its Significant
Subsidiaries, and the order or decree remains unstayed and in effect for 60
consecutive days.

        The term "Bankruptcy Law" means Title 11, U.S. Code or any similar
Federal or State law for the relief of debtors. The term "Custodian" means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.

24

--------------------------------------------------------------------------------



        Section 6.2    Acceleration of Maturity; Rescission and Annulment.    

        If an Event of Default with respect to the Notes at the time outstanding
occurs and is continuing (other than an Event of Default referred to in
Section 6.1(e) or (f)) then in every such case the Trustee or the Holders of not
less than 25% in principal amount of the outstanding Notes (including Additional
Notes, if any) may declare the principal amount of and accrued and unpaid
interest, if any, on all of the Notes to be due and payable immediately, by a
notice in writing to the Company (and to the Trustee if given by Holders), and
upon any such declaration such principal amount (or specified amount) and
accrued and unpaid interest, if any, shall become immediately due and payable.
If an Event of Default specified in Section 6.1(e) or (f) shall occur, the
principal amount (or specified amount) of and accrued and unpaid interest, if
any, on all outstanding Notes shall ipso facto become and be immediately due and
payable without any declaration or other act on the part of the Trustee or any
Holder.

        At any time after such a declaration of acceleration with respect to the
Notes has been made and before a judgment or decree for payment of the money due
has been obtained by the Trustee as hereinafter in this Article provided, the
Holders of a majority in aggregate principal amount of the then outstanding
Notes, by written notice to the Company and the Trustee, may, on behalf of all
the Holders, rescind and annul such declaration and its consequences if:

        (a)   the Company has paid or deposited with the Trustee a sum
sufficient to pay

        (i)    all overdue interest, if any, on all Notes,

        (ii)   the principal of any Notes which have become due otherwise than
by such declaration of acceleration and interest thereon,

        (iii)  to the extent that payment of such interest is lawful, interest
upon any overdue principal and overdue interest at the rate or rates prescribed
therefor in such Notes, and

        (iv)  all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; and

        (b)   all Events of Default with respect to the Notes, other than the
non-payment of the principal of the Notes which have become due solely by such
declaration of acceleration, have been cured or waived as provided in
Section 6.13.

        No such rescission shall affect any subsequent Default or impair any
right consequent thereon.

        Section 6.3    Collection of Indebtedness and Suits for Enforcement by
Trustee.    

        The Company covenants that if:

        (a)   default is made in the payment of any interest on any Note when
such interest becomes due and payable and such default continues for a period of
30 days, or

        (b)   default is made in the payment of principal of any Note at the
Maturity thereof,

then, the Company will, upon demand of the Trustee, pay to it, for the benefit
of the Holders of the Notes, the whole amount then due and payable on the Notes
for principal and interest and, to the extent that payment of such interest
shall be legally enforceable, interest on any overdue principal or any overdue
interest, at the rate or rates prescribed therefor in the Notes, and, in
addition thereto, such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.

25

--------------------------------------------------------------------------------



        If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon such Notes and collect the moneys
adjudged or deemed to be payable in the manner provided by law out of the
property of the Company or any other obligor upon the Notes, wherever situated.

        If an Event of Default with respect to any Note occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders of the Notes by such appropriate judicial
proceedings as the Trustee shall deem most effectual to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
in this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy.

        Section 6.4    Trustee May File Proofs of Claim.    

        In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor upon the Notes
or the property of the Company or of such other obligor or their creditors, the
Trustee (irrespective of whether the principal of the Notes shall then be due
and payable as therein expressed or by declaration or otherwise and irrespective
of whether the Trustee shall have made any demand on the Company for the payment
of overdue principal or interest) shall be entitled and empowered, by
intervention in such proceeding or otherwise,

        (a)   to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and of the
Holders allowed in such judicial proceeding, and

        (b)   to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same,

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Trustee and, in the event that the
Trustee shall consent to the making of such payments directly to the Holders, to
pay to the Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.7.

        Nothing herein contained shall be deemed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

        Section 6.5    Trustee May Enforce Claims Without Possession of
Notes.    

        All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall, after provision for the
payment of the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, be for the ratable benefit of the Holders
of the Notes in respect of which such judgment has been recovered.

26

--------------------------------------------------------------------------------




        Section 6.6    Application of Money Collected.    

        Any money collected by the Trustee pursuant to this Article shall be
applied in the following order, at the date or dates fixed by the Trustee and,
in case of the distribution of such money on account of principal or interest,
upon presentation of the Notes and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

        First: To the payment of all amounts due the Trustee under Section 7.7;
and

        Second: To the payment of the amounts then due and unpaid for principal
of and interest on the Notes in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind, according to the amounts due and payable on such Notes for principal and
interest, respectively; and

        Third: To the Company.

        Section 6.7    Limitation on Suits.    

        No Holder of any Note shall have any right to institute any proceeding,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless

        (a)   such Holder has previously given written notice to the Trustee of
a continuing Event of Default with respect to the Notes;

        (b)   the Holders of not less than 25% in principal amount of the
outstanding Notes shall have made written request to the Trustee to institute
proceedings in respect of such Event of Default in its own name as Trustee
hereunder;

        (c)   such Holder or Holders have offered to the Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;

        (d)   the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such proceeding; and

        (e)   no direction inconsistent with such written request has been given
to the Trustee during such 60-day period by the Holders of a majority in
principal amount of the outstanding Notes;

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or to seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all such
Holders.

        Section 6.8    Unconditional Right of Holders to Receive Principal and
Interest.    

        Notwithstanding any other provision in this Indenture, the Holder of any
Notes shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest, if any, on the Notes on the Stated
Maturity (or, in the case of redemption, on the Redemption Date) and to
institute suit for the enforcement of any such payment, and such rights shall
not be impaired without the consent of such Holder.

        Section 6.9    Restoration of Rights and Remedies.    

        If the Trustee or any Holder has instituted any proceeding to enforce
any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders shall
be restored

27

--------------------------------------------------------------------------------




severally and respectively to their former positions hereunder and thereafter
all rights and remedies of the Trustee and the Holders shall continue as though
no such proceeding had been instituted.

        Section 6.10    Rights and Remedies Cumulative.    

        Except as otherwise provided with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes in Section 2.7, no right or remedy
herein conferred upon or reserved to the Trustee or to the Holders is intended
to be exclusive of any other right or remedy, and every right and remedy shall,
to the extent permitted by law, be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

        Section 6.11    Delay or Omission Not Waiver.    

        No delay or omission of the Trustee or of any Holder of any Notes to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders, as the case may
be.

        Section 6.12    Control by Holders.    

        The Holders of a majority in principal amount of the outstanding Notes
shall have the right to direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred on the Trustee, with respect to the Notes, provided that:

        (a)   such direction shall not be in conflict with any rule of law or
with this Indenture,

        (b)   the Trustee may take any other action deemed proper by the Trustee
which is not inconsistent with such direction, and

        (c)   subject to the provisions of Section 6.1, the Trustee shall have
the right to decline to follow any such direction if the Trustee in good faith
shall, by a Responsible Officer of the Trustee, determine that the proceeding so
directed would involve the Trustee in personal liability.

        Section 6.13    Waiver of Past Defaults.    

        The Holders of not less than a majority in principal amount of the
outstanding Notes may on behalf of the Holders of all the Notes waive any past
Default hereunder with respect to the Notes and its consequences, except a
Default in the payment of the principal of or interest on any Notes (provided,
however, that the Holders of a majority in principal amount of the outstanding
Notes may rescind an acceleration and its consequences, including any related
payment default that resulted from such acceleration). Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured, for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.

        Section 6.14    Undertaking for Costs.    

        All parties to this Indenture agree, and each Holder of any Notes by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken,
suffered or omitted by it as Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys' fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall

28

--------------------------------------------------------------------------------




not apply to any suit instituted by the Company, to any suit instituted by the
Trustee, to any suit instituted by any Holder, or group of Holders, holding in
the aggregate more than 10% in principal amount of the outstanding Notes, or to
any suit instituted by any Holder for the enforcement of the payment of the
principal of or interest on any Notes on or after the Stated Maturity or Stated
Maturities expressed in such Note (or, in the case of redemption, on the
redemption date).

ARTICLE VII.
TRUSTEE

        Section 7.1    Duties of Trustee.    

        (a)   If an Event of Default has occurred and is continuing, the Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in its exercise as a prudent Person would exercise
or use under the circumstances in the conduct of such Person's own affairs.

        (b)   Except during the continuance of an Event of Default:

        (i)    The Trustee need perform only those duties that are specifically
set forth in this Indenture and no others.

        (ii)   In the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon Officers' Certificates or Opinions of Counsel
furnished to the Trustee and conforming to the requirements of this Indenture;
however, in the case of any such Officers' Certificates or Opinions of Counsel
which by any provisions hereof are specifically required to be furnished to the
Trustee, the Trustee shall examine such Officers' Certificates and Opinions of
Counsel to determine whether or not they conform to the requirements of this
Indenture.

        (c)   The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act or its own willful
misconduct, except that:

        (i)    This paragraph does not limit the effect of paragraph (b) of this
Section.

        (ii)   The Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts.

        (iii)  The Trustee shall not be liable with respect to any action taken,
suffered or omitted to be taken by it with respect to the Notes in good faith in
accordance with the direction of the Holders of a majority in principal amount
of the outstanding Notes relating to the time, method and place of conducting
any proceeding for any remedy available to the Trustee, or exercising any trust
or power conferred upon the Trustee, under this Indenture with respect to the
Notes.

        (d)   Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraph (a), (b) and (c) of this Section.

        (e)   The Trustee may refuse to perform any duty or exercise any right
or power unless it receives indemnity satisfactory to it against any loss,
liability or expense.

        (f)    The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Company.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

        (g)   No provision of this Indenture shall require the Trustee to risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties, or in the exercise of any of its

29

--------------------------------------------------------------------------------






rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk is not
reasonably assured to it.

        (h)   The Paying Agent, the Registrar and any authenticating agent shall
be entitled to the protections, immunities and standard of care as are set forth
in paragraphs (a), (b) and (c) of this Section with respect to the Trustee.

        Section 7.2    Rights of Trustee.    

        (a)   The Trustee may rely on and shall be protected in acting or
refraining from acting upon any document believed by it to be genuine and to
have been signed or presented by the proper Person. The Trustee need not
investigate any fact or matter stated in the document.

        (b)   Before the Trustee acts or refrains from acting, it may require an
Officers' Certificate or an Opinion of Counsel. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers' Certificate or Opinion of Counsel.

        (c)   The Trustee may act through agents and shall not be responsible
for the misconduct or negligence of any agent appointed with due care. No
Depositary shall be deemed an agent of the Trustee and the Trustee shall not be
responsible for any act or omission by any Depositary.

        (d)   The Trustee shall not be liable for any action it takes or omits
to take in good faith which it believes to be authorized or within its rights or
powers.

        (e)   The Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon.

        (f)    The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders of Notes unless such Holders shall have offered to the
Trustee reasonable security or indemnity against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.

        (g)   The Trustee shall be entitled to rely on faxed or telecopy
documents in the same manner and to the same extent that it may rely on
original, manually signed documents.

        (h)   The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a trust officer of the Trustee has actual knowledge
thereof or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office, and such notice
references the Notes and this Indenture.

        Section 7.3    Individual Rights of Trustee.    

        The Trustee in its individual or any other capacity may become the owner
or pledgee of Notes and may otherwise deal with the Company or an Affiliate of
the Company with the same rights it would have if it were not Trustee. Any Agent
may do the same with like rights. The Trustee is also subject to Sections 7.10
and 7.11.

        Section 7.4    Trustee's Disclaimer.    

        The Trustee makes no representation as to the validity or adequacy of
this Indenture or the Notes, it shall not be accountable for the Company's use
of the proceeds from the Notes, and it shall not be responsible for any
statement in the Notes other than its authentication.

        Section 7.5    Notice of Defaults.    

        If a Default or Event of Default occurs and is continuing with respect
to the Notes and if it is known to a Responsible Officer of the Trustee, the
Trustee shall mail to each Noteholder, notice of a Default or Event of Default
within 90 days after it occurs or, if later, after a Responsible Officer of the

30

--------------------------------------------------------------------------------




Trustee has knowledge of such Default or Event of Default. Except in the case of
a Default or Event of Default in payment of principal of or interest on the
Notes, the Trustee may withhold the notice if and so long as its corporate trust
committee or a committee of its Responsible Officers in good faith determines
that withholding the notice is in the interests of Noteholders.

        Section 7.6    Reports by Trustee to Holders.    

        Within 60 days after May 15 in each year, the Trustee shall transmit by
mail to all Noteholders, as their names and addresses appear on the register
kept by the Registrar, a brief report dated as of such May 15, in accordance
with, and to the extent required under, TIA § 313.

        A copy of each report at the time of its mailing to Noteholders shall be
filed with the SEC and each stock exchange on which the Notes are listed. The
Company shall promptly notify the Trustee when the Notes are listed on any stock
exchange.

        Section 7.7    Compensation and Indemnity.    

        The Company shall pay to the Trustee from time to time reasonable
compensation for its services as shall be agreed upon pursuant to a separate
agreement dated not later than the date hereof. The Trustee's compensation shall
not be limited by any law on compensation of a trustee of an express trust. The
Company shall reimburse the Trustee upon request for all reasonable
out-of-pocket expenses incurred by it. Such expenses shall include the
reasonable compensation and expenses of the Trustee's agents and counsel.

        The Company shall indemnify the Trustee (including the cost of defending
itself) against any loss, liability or expense incurred by it except as set
forth in the next paragraph in the performance of its duties under this
Indenture as Trustee or Agent. The Trustee shall notify the Company promptly of
any claim for which it may seek indemnity. The Company shall defend the claim
and the Trustee shall cooperate in the defense. The Trustee may have separate
counsel and the Company shall pay the reasonable fees and expenses of such
counsel. The Company need not pay for any settlement made without its consent,
which consent shall not be unreasonably withheld. This indemnification shall
apply to officers, directors, employees, shareholders and agents of the Trustee.

        The Company need not reimburse any expense or indemnify against any loss
or liability incurred by the Trustee or by any officer, director, employee,
shareholder or agent of the Trustee through gross negligence or bad faith.

        To secure the Company's payment obligations in this Section, the Trustee
shall have a lien prior to the Notes on all money or property held or collected
by the Trustee, except that held in trust to pay principal and interest on
particular Notes.

        When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.1(e) or (f) occurs, the expenses and the
compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law.

        The obligations of the Company pursuant to this Section 7.7 shall
survive the resignation or removal of the Trustee and the termination of this
Indenture.

        Section 7.8    Replacement of Trustee.    

        A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee's acceptance of
appointment as provided in this Section.

        The Trustee may resign with respect to the Notes by so notifying the
Company. The Holders of a majority in principal amount of the Notes may remove
the Trustee with respect to the Notes by so

31

--------------------------------------------------------------------------------




notifying the Trustee and the Company. The Company may remove the Trustee with
respect to Notes if:

        (a)   the Trustee fails to comply with Section 7.10;

        (b)   the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;

        (c)   a Custodian or public officer takes charge of the Trustee or its
property; or

        (d)   the Trustee becomes incapable of acting.

        If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

        If a successor Trustee with respect to the Notes does not take office
within 60 days after the retiring Trustee resigns or is removed, the retiring
Trustee, the Company or the Holders of at least 10% in principal amount of the
Notes may petition any court of competent jurisdiction for the appointment of a
successor Trustee.

        If the Trustee with respect to the Notes fails to comply with
Section 7.10, any Noteholder may petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.

        A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Immediately after that,
the retiring Trustee shall transfer all property held by it as Trustee to the
successor Trustee subject to the lien provided for in Section 7.7, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
with respect to the Notes. A successor Trustee shall mail a notice of its
succession to each Noteholder. Notwithstanding replacement of the Trustee
pursuant to this Section 7.8, the Company's obligations under Section 7.7 hereof
shall continue for the benefit of the retiring trustee with respect to expenses
and liabilities incurred by it prior to such replacement.

        Section 7.9    Successor Trustee by Merger, etc.    

        If the Trustee consolidates with, merges or converts into, or transfers
all or substantially all of its corporate trust business to, another
corporation, the successor corporation without any further act shall be the
successor Trustee.

        Section 7.10    Eligibility; Disqualification.    

        This Indenture shall always have a Trustee who satisfies the
requirements of TIA § 310(a)(1), (2) and (5). The Trustee shall always have a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition. The Trustee shall comply with TIA §
310(b).

        Section 7.11    Preferential Collection of Claims Against Company.    

        The Trustee is subject to TIA § 311(a), excluding any creditor
relationship listed in TIA § 311(b). A Trustee who has resigned or been removed
shall be subject to TIA § 311(a) to the extent indicated therein.

32

--------------------------------------------------------------------------------




ARTICLE VIII.
SATISFACTION AND DISCHARGE; DEFEASANCE

        Section 8.1    Satisfaction and Discharge of Indenture.    

        This Indenture shall upon Company Order cease to be of further effect
(except as hereinafter provided in this Section 8.1), and the Trustee, at the
expense of the Company, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when

        (a)   either

        (i)    all Notes theretofore authenticated and delivered (other than
Notes that have been destroyed, lost or stolen and that have been replaced or
paid) have been delivered to the Trustee for cancellation; or

        (ii)   all such Notes not theretofore delivered to the Trustee for
cancellation

        (1)   have become due and payable, or

        (2)   will become due and payable at their Stated Maturity within one
year, or

        (3)   are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company, or

        (4)   are deemed paid and discharged pursuant to Section 8.3, as
applicable;

and the Company, in the case of (1), (2) or (3) above, has deposited or caused
to be deposited with the Trustee as trust funds in trust an amount sufficient
for the purpose of paying and discharging the entire indebtedness on such Notes
not theretofore delivered to the Trustee for cancellation, for principal and
interest to the date of such deposit (in the case of Notes which have become due
and payable on or prior to the date of such deposit) or to the Stated Maturity
or redemption date, as the case may be;

        (b)   the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

        (c)   the Company has delivered to the Trustee an Officers' Certificate
and an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

33

--------------------------------------------------------------------------------



        Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 7.7, and, if money shall
have been deposited with the Trustee pursuant to clause (a) of this Section, the
provisions of Sections 2.3, 2.7, 2.14, 8.1, 8.2 and 8.5 shall survive.

        Section 8.2    Application of Trust Funds; Indemnification.    

        (a)   Subject to the provisions of Section 8.5, all money deposited with
the Trustee pursuant to Section 8.1, all money and U.S. Government Obligations
or Foreign Government Obligations deposited with the Trustee pursuant to
Section 8.3 or 8.4 and all money received by the Trustee in respect of U.S.
Government Obligations or Foreign Government Obligations deposited with the
Trustee pursuant to Section 8.3 or 8.4, shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the persons
entitled thereto, of the principal and interest for whose payment such money has
been deposited with or received by the Trustee or to make payments as
contemplated by Sections 8.3 or 8.4.

        (b)   The Company shall pay and shall indemnify the Trustee against any
tax, fee or other charge imposed on or assessed against U.S. Government
Obligations or Foreign Government Obligations deposited pursuant to Sections 8.3
or 8.4 or the interest and principal received in respect of such obligations
other than any payable by or on behalf of Holders.

        (c)   The Trustee shall deliver or pay to the Company from time to time
upon Company Request any U.S. Government Obligations or Foreign Government
Obligations or money held by it as provided in Sections 8.3 or 8.4 which, in the
opinion of a nationally recognized firm of independent certified public
accountants expressed in a written certification thereof delivered to the
Trustee, are then in excess of the amount thereof which then would have been
required to be deposited for the purpose for which such U.S. Government
Obligations or Foreign Government Obligations or money were deposited or
received. This provision shall not authorize the sale by the Trustee of any U.S.
Government Obligations or Foreign Government Obligations held under this
Indenture.

        Section 8.3    Legal Defeasance of Notes.    

        The Company shall be deemed to have paid and discharged the entire
indebtedness on all the outstanding Notes on the 91st day after the date of the
deposit referred to in subparagraph (d) hereof, and the provisions of this
Indenture, as it relates to such outstanding Notes, shall no longer be in effect
(and the Trustee, at the expense of the Company, shall, at Company Request,
execute proper instruments acknowledging the same), except as to:

        (a)   the rights of Noteholders to receive, from the trust funds
described in subparagraph (d) hereof, payment of the principal of and each
installment of principal of and interest on the outstanding Notes on the Stated
Maturity of such principal or installment of principal or interest;

        (b)   the provisions of Sections 2.3, 2.7, 2.14, 8.2, 8.3 and 8.5; and

        (c)   the rights, powers, trust and immunities of the Trustee hereunder;

provided that, the following conditions shall have been satisfied:

        (d)   the Company shall have deposited or caused to be deposited
irrevocably with the Trustee as trust funds in trust for the purpose of making
the following payments, specifically pledged as security for and dedicated
solely to the benefit of the Noteholders, cash in Dollars (or such other money
or currencies as shall then be legal tender in the United States) and/or U.S.
Government Obligations, which through the payment of interest and principal in
respect thereof, in accordance with their terms, will provide (and without
reinvestment and assuming no tax liability will be

34

--------------------------------------------------------------------------------



imposed on such Trustee), not later than one day before the due date of any
payment of money, an amount in cash, sufficient, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge each
installment of principal of and interest, if any, on all the Notes on the dates
such installments of interest or principal are due;

        (e)   such deposit will not result in a breach or violation of, or
constitute a default under, this Indenture or any other agreement or instrument
to which the Company is a party or by which it is bound;

        (f)    no Default or Event of Default with respect to the Notes shall
have occurred and be continuing on the date of such deposit or during the period
ending on the 91st day after such date;

        (g)   the Company shall have delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel to the effect that (i) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (ii) since the date of execution of this Indenture, there has been a
change in the applicable Federal income tax law, in either case to the effect
that, and based thereon such Opinion of Counsel shall confirm that, the Holders
of the Notes will not recognize income, gain or loss for Federal income tax
purposes as a result of such deposit, defeasance and discharge and will be
subject to Federal income tax on the same amount and in the same manner and at
the same times as would have been the case if such deposit, defeasance and
discharge had not occurred;

        (h)   the Company shall have delivered to the Trustee an Officers'
Certificate stating that the deposit was not made by the Company with the intent
of preferring the Holders of the Notes over any other creditors of the company
or with the intent of defeating, hindering, delaying or defrauding any other
creditors of the Company;

        (i)    such deposit shall not result in the trust arising from such
deposit constituting an investment company (as defined in the Investment Company
Act of 1940, as amended), or such trust shall be qualified under such Act or
exempt from regulation thereunder; and

        (j)    the Company shall have delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for relating to the defeasance contemplated by this Section
have been complied with.

        Section 8.4    Covenant Defeasance.    

        On and after the 91st day after the date of the deposit referred to in
subparagraph (a) hereof, the Company may omit to comply with any term, provision
or condition set forth under Sections 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8 and 5.1
(and the failure to comply with any such covenants shall not constitute a
Default or Event of Default under Section 6.1) and the occurrence of any event
described in clause (e) of Section 6.1 shall not constitute a Default or Event
of Default hereunder, with respect to the Notes, provided that the following
conditions shall have been satisfied:

        (a)   With reference to this Section 8.4, the Company has deposited or
caused to be irrevocably deposited (except as provided in Section 8.2(c)) with
the Trustee as trust funds in trust, specifically pledged as security for, and
dedicated solely to, the benefit of the Noteholders, cash in Dollars (or such
other money or currencies as shall then be legal tender in the United States)
and/or U.S. Government Obligations, which through the payment of interest and
principal in respect thereof, in accordance with their terms, will provide (and
without reinvestment and assuming no tax liability will be imposed on such
Trustee), not later than one day before the due date of any payment of money, an
amount in cash, sufficient, in the opinion of a nationally recognized firm of
independent certified public accountants expressed in a written certification

35

--------------------------------------------------------------------------------



thereof delivered to the Trustee, to pay principal and interest, if any, on the
Notes on the dates such installments of interest or principal are due;

        (b)   Such deposit will not result in a breach or violation of, or
constitute a default under, this Indenture or any other agreement or instrument
to which the Company is a party or by which it is bound;

        (c)   No Default or Event of Default with respect to the Notes shall
have occurred and be continuing on the date of such deposit or during the period
ending on the 91st day after such date;

        (d)   the Company shall have delivered to the Trustee an Opinion of
Counsel confirming that Holders of the Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such deposit and defeasance
and will be subject to federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such deposit and
defeasance had not occurred;

        (e)   the Company shall have delivered to the Trustee an Officers'
Certificate stating the deposit was not made by the Company with the intent of
preferring the Holders of the Notes over any other creditors of the Company or
with the intent of defeating, hindering, delaying or defrauding any other
creditors of the Company; and

        (f)    The Company shall have delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the defeasance contemplated by this
Section have been complied with.

        Section 8.5    Repayment to Company.    

        The Trustee and the Paying Agent shall pay to the Company upon request
any money held by them for the payment of principal and interest that remains
unclaimed for two years. After that, Noteholders entitled to the money must look
to the Company for payment as general creditors unless an applicable abandoned
property law designates another Person.

ARTICLE IX.
AMENDMENTS AND WAIVERS

        Section 9.1    Without Consent of Holders.    

        The Company and the Trustee may amend or supplement this Indenture or
the Notes without the consent of any Noteholder:

        (a)   to cure any ambiguity, defect or inconsistency;

        (b)   to comply with Article V;

        (c)   to make any change that does not adversely affect the rights of
any Noteholder;

        (d)   to provide for the issuance of Additional Notes as permitted by
this Indenture; or

        (e)   to comply with requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA.

        The Company may also provide for the issuance of New Notes, which will
have terms substantially identical to the other outstanding Notes except that
(i) a Private Placement Legend shall not be required and (ii) the related
transfer restrictions under the Securities Act and this Indenture and the
payment of Additional Interest shall not be applicable to such New Notes. The
New Notes shall be treated, together with any outstanding Notes, as a single
issue of securities.

36

--------------------------------------------------------------------------------



        Section 9.2    With Consent of Holders.    

        The Company and the Trustee may enter into a supplemental indenture with
the written consent of the Holders of at least a majority in principal amount of
the outstanding Notes affected by such supplemental indenture (including
consents obtained in connection with a tender offer or exchange offer for the
Notes), for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Indenture or of any supplemental
indenture or of modifying in any manner the rights of the Noteholders. Except as
provided in Section 6.13, the Holders of at least a majority in principal amount
of the outstanding Notes by notice to the Trustee (including consents obtained
in connection with a tender offer or exchange offer for the Notes) may waive
compliance by the Company with any provision of this Indenture or the Notes.

        It shall not be necessary for the consent of the Noteholders under this
Section 9.2 to approve the particular form of any proposed supplemental
indenture or waiver, but it shall be sufficient if such consent approves the
substance thereof. After a supplemental indenture or waiver under this Article
becomes effective, the Company shall mail to the Noteholders a notice briefly
describing the supplemental indenture or waiver. Any failure by the Company to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture or waiver.

        Section 9.3    Limitations.    

        Without the consent of each Noteholder affected, an amendment or waiver
may not:

        (a)   reduce the amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

        (b)   reduce the rate of or extend the time for payment of interest
(including default interest) on the Notes;

        (c)   reduce the principal or change the Stated Maturity of the Notes or
reduce the amount of, or postpone the date fixed for, redemption;

        (d)   reduce the principal amount of discount securities payable upon
acceleration of Maturity;

        (e)   waive a Default or Event of Default in the payment of the
principal of or interest, if any, on the Notes (except a rescission of
acceleration of the Notes by the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes and a waiver of the payment
default that resulted from such acceleration);

        (f)    make the principal of or interest, if any, on the Notes payable
in any currency other than that stated in the Note; or

        (g)   make any change in Sections 6.8, 6.13, 9.3 (this sentence), or
10.15.

        Section 9.4    Compliance with Trust Indenture Act.    

        Every amendment to this Indenture or the Notes shall be set forth in a
supplemental indenture hereto that complies with the TIA as then in effect.

        Section 9.5    Revocation and Effect of Consents.    

        Until an amendment or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder and every subsequent
Holder of a Note or portion of a Note that evidences the same debt as the
consenting Holder's Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
his Note or portion of a Note if the Trustee receives the notice of revocation
before the date the amendment or waiver becomes effective.

37

--------------------------------------------------------------------------------




        Any amendment or waiver once effective shall bind every Noteholder
unless it is of the type described in any of clauses (a) through (f) of
Section 9.3. In that case, the amendment or waiver shall bind each Holder of a
Note who has consented to it and every subsequent Holder of a Note or portion of
a Note that evidences the same debt as the consenting Holder's Note.

        Section 9.6    Notation on or Exchange of Notes.    

        The Trustee may place an appropriate notation about an amendment or
waiver on any Notes thereafter authenticated. The Company in exchange for Notes
may issue and the Trustee shall authenticate upon request new Notes that reflect
the amendment or waiver.

        Section 9.7    Trustee Protected.    

        In executing, or accepting the additional trusts created by, any
supplemental indenture permitted by this Article or the modifications thereby of
the trusts created by this Indenture, the Trustee shall be entitled to receive,
and (subject to Section 7.1) shall be fully protected in relying upon, an
Officer's Certificate and an Opinion of Counsel each stating that the execution
of such supplemental indenture is authorized or permitted by this Indenture. The
Trustee shall sign all supplemental indentures, except that the Trustee need not
sign any supplemental indenture that adversely affects its rights.

ARTICLE X.
MISCELLANEOUS

        Section 10.1    Trust Indenture Act Controls.    

        If any provision of this Indenture limits, qualifies, or conflicts with
another provision which is required or deemed to be included in this Indenture
by the TIA, such required or deemed provision shall control.

38

--------------------------------------------------------------------------------




        Section 10.2    Notices.    

        Any notice or communication by the Company or the Trustee to the other
is duly given if in writing and delivered in person or mailed by first-class
mail, telecopier or overnight air carrier guaranteeing next day delivery:

if to the Company:        
 
 
Harrah's Operating Company, Inc.
One Harrah's Court
Las Vegas, Nevada 89119
Telecopier No.: (702) 407-6022
Attention: General Counsel
 
 
with a copy to:
 
 
 
 
 
 
Latham & Watkins LLP
650 Town Center Dr.
20th Floor
Costa Mesa, California 92626
Telecopier No.: (714) 755-8290
Attention: Charles Ruck, Esq.
 
 
if to the Trustee:
 
 
 
 
 
 
U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107
Telecopier No.: (651) 495-8097
Attention: Corporate Trust Services
 
 

All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if telecopied; and the next Business Day
after timely delivery to the courier, if sent by overnight air courier
guaranteeing next day delivery.

        The Company or the Trustee by notice to the other may designate
additional or different addresses for subsequent notices or communications.

        Any notice or communication to a Noteholder shall be mailed by
first-class mail overnight air courier guaranteeing next day delivery to the
Noteholder's address shown on the register kept by the Registrar. Failure to
mail a notice or communication to a Noteholder or any defect in it shall not
affect its sufficiency with respect to other Noteholders.

        If a notice or communication is mailed in the manner provided above,
within the time prescribed, it is duly given, whether or not the Noteholder
receives it.

        If the Company mails a notice or communication to Noteholders, it shall
mail a copy to the Trustee and each Agent at the same time.

        Section 10.3    Communication by Holders with Other Holders.    

        Noteholders may communicate pursuant to TIA § 312(b) with other
Noteholders with respect to their rights under this Indenture or the Notes. The
Company, the Trustee, the Registrar and anyone else shall have the protection of
TIA § 312(c).

39

--------------------------------------------------------------------------------




        Section 10.4    Certificate and Opinion as to Conditions Precedent.    

        Upon any request or application by the Company to the Trustee to take
any action under this Indenture, the Company shall furnish to the Trustee:

        (a)   an Officers' Certificate stating that, in the opinion of the
signers, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with; and

        (b)   an Opinion of Counsel stating that, in the opinion of such
counsel, all such conditions precedent have been complied with.

        Section 10.5    Statements Required in Certificate or Opinion.    

        Each certificate or opinion with respect to compliance with a condition
or covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:

        (a)   a statement that the Person making such certificate or opinion has
read such covenant or condition;

        (b)   a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

        (c)   a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

        (d)   a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been complied with.

        Section 10.6    Rules by Trustee and Agents.    

        The Trustee may make reasonable rules for action by or a meeting of
Noteholders. Any Agent may make reasonable rules and set reasonable requirements
for its functions.

        Section 10.7    Legal Holidays.    

        A "Legal Holiday" is any day that is not a Business Day. If a payment
date is a Legal Holiday at a place of payment, payment may be made at that place
on the next succeeding day that is not a Legal Holiday, and no interest shall
accrue for the intervening period.

        Section 10.8    No Recourse Against Others.    

        A past, present or future director, officer, employee, incorporator or
stockholder, as such, of the Company, the Guarantor, or any of their affiliates
or successor corporations shall not have any liability for any obligations of
the Company or the Guarantor under the Notes or the Indenture or for any claim
based on, in respect of or by reason of such obligations or their creation. Each
Noteholder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for the issue of the Notes.

        Section 10.9    Counterparts.    

        This Indenture may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

40

--------------------------------------------------------------------------------




        Section 10.10    Governing Laws.    

        This Indenture and the Notes shall be governed by the laws of the State
of New York applicable to agreements made and to be performed in such State
without regard to the conflict of laws provisions thereof.

        Section 10.11    No Adverse Interpretation of Other Agreements.    

        This Indenture may not be used to interpret another indenture, loan or
debt agreement of the Company or a Subsidiary. Any such indenture, loan or debt
agreement may not be used to interpret this Indenture.

        Section 10.12    Successors.    

        All agreements of the Company in this Indenture and the Notes shall bind
its successor. All agreements of the Trustee in this Indenture shall bind its
successor.

        Section 10.13    Severability.    

        In case any provision in this Indenture or in the Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

        Section 10.14    Table of Contents, Headings, Etc.    

        The Table of Contents, Cross-Reference Table, and headings of the
Articles and Sections of this Indenture have been inserted for convenience of
reference only, are not to be considered a part hereof, and shall in no way
modify or restrict any of the terms or provisions hereof.

        Section 10.15    Judgment Currency.    

        The Company agrees, to the fullest extent that it may effectively do so
under applicable law, that (a) if for the purpose of obtaining judgment in any
court it is necessary to convert the sum due in respect of the principal of or
interest or other amount on the Notes (the "Required Currency") into a currency
in which a judgment will be rendered (the "Judgment Currency"), the rate of
exchange used shall be the rate at which in accordance with normal banking
procedures the Trustee could purchase in The City of New York the Required
Currency with the Judgment Currency on the day on which final unappealable
judgment is entered, unless such day is not a New York Banking Day, then, the
rate of exchange used shall be the rate at which in accordance with normal
banking procedures the Trustee could purchase in The City of New York the
Required Currency with the Judgment Currency on the New York Banking Day
preceding the day on which final unappealable judgment is entered and (b) its
obligations under this Indenture to make payments in the Required Currency
(i) shall not be discharged or satisfied by any tender, any recovery pursuant to
any judgment (whether or not entered in accordance with subsection (a)), in any
currency other than the Required Currency, except to the extent that such tender
or recovery shall result in the actual receipt, by the payee, of the full amount
of the Required Currency expressed to be payable in respect of such payments,
(ii) shall be enforceable as an alternative or additional cause of action for
the purpose of recovering in the Required Currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the Required Currency
so expressed to be payable, and (iii) shall not be affected by judgment being
obtained for any other sum due under this Indenture. For purposes of the
foregoing, "New York Banking Day" means any day except a Saturday, Sunday or a
legal holiday in The City of New York on which banking institutions are
authorized or required by law, regulation or executive order to close.

41

--------------------------------------------------------------------------------



ARTICLE XI.
SINKING FUNDS

        Section 11.1    No Sinking Funds.    

        The Notes shall not be entitled to the benefit of any sinking fund.

ARTICLE XII.
GUARANTEE

        Section 12.1    Guarantee.    

        12.1.1    Subject to Section 12.1.2, below, the Guarantor hereby
irrevocably and unconditionally guarantees (such guarantee being the
"Guarantee") to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, irrespective of the validity
and enforceability of this Indenture and the Notes hereunder, that: (i) the
principal of, premium, if any, and interest on the Notes promptly will be paid
in full when due, whether at the Maturity, by acceleration, call for redemption
or otherwise, and interest on the overdue principal, premium, if any, and
interest, if any, of the Notes, if lawful, and all other obligations of the
Company to the Holders and the Trustee hereunder or thereunder will be promptly
paid in full or performed, all in accordance with the terms hereof and thereof,
and (ii) in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, the same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at Stated Maturity, by acceleration or otherwise. Failing payment when due by
the Company of any amount so guaranteed for whatever reason, the Guarantor shall
be obligated to pay the same immediately. The Guarantor hereby agrees that its
obligations hereunder shall be unconditional, irrespective of the validity,
regularity or enforceability of the Notes or this Indenture, the absence of any
action to enforce the same, any waiver or consent by any Holder of the Notes
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Company, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
guarantor. The Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company,
protest, notice and all demands whatsoever and covenants that this Guarantee
shall not be discharged except by complete performance of the obligations
contained in the Notes and this Indenture. If any Holder or the Trustee is
required by any court or otherwise to return to the Company or any custodian,
Trustee, liquidator or other similar official acting in relation to the Company,
any amount paid by the Company to the Trustee or such Holder, this Guarantee, to
the extent theretofore discharged, shall be reinstated in full force and effect.
The Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations is guaranteed hereby.

        12.1.2    It is the intention of the Guarantor and the Company that the
obligations of the Guarantor hereunder shall be, but not in excess of, the
maximum amount permitted by applicable law. Accordingly, if the obligations in
respect of the Guarantee would be annulled, avoided or subordinated to the
creditors of the Guarantor by a court of competent jurisdiction in a proceeding
actually pending before such court as a result of a determination both that such
Guarantee was made without fair consideration and, immediately after giving
effect thereto, the Guarantor was insolvent or unable to pay its debts as they
mature or left with an unreasonably small capital, then the obligations of the
Guarantor under the Guarantee shall be reduced by such court if such reduction
would result in the avoidance of such annulment, avoidance or subordination;
provided, however, that any reduction pursuant to this paragraph shall be made
in the smallest amount as is strictly necessary to reach such result. For
purposes of this paragraph,

42

--------------------------------------------------------------------------------






"fair consideration," "insolvency," "unable to pay its debts as they mature,"
"unreasonably small capital" and the effective times of reductions, if any,
required by this paragraph shall be determined in accordance with applicable
law.

        12.1.3    The Guarantor shall be subrogated to all rights of the Holders
against the Company in respect of any amounts paid by Guarantor pursuant to the
provisions of the Guarantee or this Indenture; provided, however, that the
Guarantor shall not be entitled to enforce or to receive any payments arising
out of, or based upon, such right of subrogation until the principal of,
premium, if any, and interest on all Notes issued hereunder shall have been paid
in full.

        Section 12.2    Execution and Delivery of Guarantee.    

        To evidence the Guarantee set forth in Section 12.1, the Company and the
Guarantor hereby agree that a notation of such Guarantee shall be endorsed on
each Note authenticated and delivered by the Trustee, that such notation of such
Guarantee shall be in the form attached hereto as Exhibit B, and shall be
executed on behalf of the Guarantor by its Chairman of the Board, one of its
Vice Chairmen of the Board, its President or one of its Vice Presidents.

        The Guarantor hereby agrees that the Guarantee set forth in Section 12.1
shall remain in full force and effect notwithstanding any failure to endorse on
each Note a notation of the Guarantee.

        If an officer whose signature is on this Indenture no longer holds that
office at the time the Trustee authenticates the Note on which the Guarantee is
endorsed, the Guarantee shall be valid nevertheless.

        The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Guarantee set forth in
this Indenture on behalf of the Guarantor.

        Section 12.3    Release of Guarantor.    

        The Guarantor shall be released from all of its obligations under the
Guarantee and under this Indenture if:

        (a)   the Company or the Guarantor has transferred all or substantially
all of its properties and assets to any Person (whether by sale, merger or
consolidation or otherwise), or has merged into or consolidated with another
Person, pursuant to a transaction in compliance with this Indenture and:

        (i)    the corporation to whom all or substantially all of the
properties and assets of the Company or the Guarantor are transferred, or whom
the Company or the Guarantor has merged into or consolidated with, has expressly
assumed, by an indenture supplemental hereto, executed and delivered to the
Trustee, in form satisfactory to the Trustee, all the obligations of the
Guarantor under the Guarantee and this Indenture;

        (ii)   immediately before and immediately after giving effect to such
transaction, no Event of Default, and no event or condition which, after notice
or lapse of time or both, would become an Event of Default, shall have occurred
and be continuing; and

        (iii)  the Guarantor has delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental indenture comply with this Section 12.3
and that all conditions precedent herein provided for relating to such
transaction have been complied with;

        (b)   the Guarantor liquidates (other than pursuant to any Bankruptcy
Law) and complies, if applicable, with the provisions of this Indenture;
provided that if a Person and its Affiliates, if any,

43

--------------------------------------------------------------------------------



shall acquire all or substantially all of the assets of the Guarantor upon such
liquidation the Guarantor shall liquidate only if:

        (i)    the Person and each such Affiliate (or the common corporate
parent of such Person and its Affiliates, if such Person and its Affiliates are
wholly owned by such parent) which acquire or will acquire all or a portion of
the assets of the Guarantor shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, in form satisfactory to the
Trustee, all the obligations of the Guarantor, under the Guarantee and this
Indenture and such Person or any of such Affiliates (or such parent) shall be a
corporation organized and existing under the laws of the United States or any
State thereof or the District of Columbia;

        (ii)   immediately after giving effect to such transaction, no Event of
Default, and no event or condition which, after notice or lapse of time or both,
would become an Event of Default, shall have occurred and be continuing; and

        (iii)  the Guarantor has delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that such liquidation and
such supplemental indenture comply with this Section 12.3 and that all
conditions precedent herein provided for relating to such transaction have been
complied with; or

        (c)   the Company ceases for any reason to be a "wholly owned
subsidiary" of the Guarantor (as such term is defined in Rule 1-02(z) of the
Regulation S-X promulgated by the SEC).

        Upon any assumption of the Guarantee by any Person pursuant to this
Section 12.3, such Person may exercise every right and power of the Guarantor
under this Indenture with the same effect as if such successor corporation had
been named as the Guarantor herein, and all the obligations of the Guarantor,
hereunder and under the Guarantee and the Indenture shall terminate.

        Section 12.4    When Guarantor May Merge, etc.    

        The Guarantor shall not consolidate with or merge with or into any other
Person or, directly or indirectly, sell, lease or convey all or substantially
all of its assets (computed on a consolidated basis) to another Person, and may
not permit any Person to, directly or indirectly, sell, lease or convey all or
substantially all of its assets to the Guarantor, whether in a single
transaction or a series of related transactions, unless:

        (a)   either the Guarantor shall be the continuing person, or the Person
(if other than the Guarantor) formed by such consolidation or into or with which
the Guarantor is merged or to which the assets of the Guarantor are transferred
shall be a corporation organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia and shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form satisfactory to the Trustee, all the obligations of the
Guarantor under the Guarantee and this Indenture;

        (b)   immediately after giving effect to such transaction, no Event of
Default, and no event or condition which, after notice or lapse of time or both,
would become an Event of Default, shall have occurred and be continuing; and

        (c)   the Guarantor has delivered to the Trustee an Officers'
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, sale, conveyance or lease and such supplemental indenture comply with
this Section 12.4 and that all conditions precedent herein provided for relating
to such transaction have been complied with.

        Upon any consolidation or merger, or any sale, conveyance or lease of
all or substantially all of the assets of the Guarantor, in accordance with this
Section 12.4, the successor corporation formed by such consolidation or into or
with which the Guarantor is merged or to which such transfer is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Guarantor under this Indenture with the same effect as if such successor
corporation had been named as the Guarantor herein, and all the obligations of
the predecessor Guarantor hereunder and under the Guarantee and the Indenture
shall terminate.

44

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed as of the day and year first above written.

    HARRAH'S OPERATING COMPANY, INC.
 
 
By:
 
/s/  JONATHAN S. HALKYARD      

--------------------------------------------------------------------------------

        Name:   Jonathan Halkyard         Title:   Vice President and Treasurer
 
 
HARRAH'S ENTERTAINMENT, INC.
 
 
By:
 
/s/  JONATHAN S. HALKYARD      

--------------------------------------------------------------------------------

        Name:   Jonathan Halkyard         Title:   Vice President and Treasurer
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/  FRANK P. LESLIE III      

--------------------------------------------------------------------------------

        Name:   Frank P. Leslie III         Title:   Vice President

45

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF NOTE

[Insert Global Notes Legend, if applicable to the provisions of the Indenture]

[Insert Private Placement Legend, if applicable pursuant to the provisions of
the Indenture]

No.:    

--------------------------------------------------------------------------------

CUSIP No.:   413627AP5—for QIBs
U24658AD5—for Reg S   Principal Amount: $  

--------------------------------------------------------------------------------

HARRAH'S OPERATING COMPANY, INC.

5.50% Senior Notes due 2010
Payment of principal, interest and premium, if any, unconditionally guaranteed
by

HARRAH'S ENTERTAINMENT, INC.

        Harrah's Operating Company, Inc., a Delaware corporation (hereinafter
called the "Company", which term includes any successor under the Indenture
referred to below), for value received, hereby promises to pay to Cede & Co., or
registered assigns, the principal sum of                        DOLLARS
($                        ) on July 1, 2010 ("Maturity"), and to pay interest
thereon from June 25, 2004 or from the most recent date to which interest has
been paid or duly provided for, semiannually on January 1 and July 1 of each
year (each, an "Interest Payment Date"), commencing January 1, 2005 and at
Maturity, at the rate of 5.50% per annum, until the principal hereof is paid or
duly made available for payment. Interest on this Note shall be calculated on
the basis of a 360-day year consisting of twelve 30-day months. The interest so
payable and punctually paid or duly provided for on any Interest Payment Date
will, as provided in such Indenture, be paid to the Person in whose name this
Note is registered at the close of business on the Regular Record Date for such
interest, which shall be the June 15 or December 15 (whether or not a Business
Day), as the case may be, immediately preceding such Interest Payment Date. If
the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest plus, to the extent permitted by law, any interest payable on
the defaulted interest, to the Persons who are the registered Holders of the
Notes on a subsequent special record date. The Company shall fix the record date
and the payment date. At least 30 days before the record date, the Company shall
mail to the Trustee and to each Holder a notice that states the record date, the
payment date and the amount of interest to be paid. The Company may pay
defaulted interest in any other lawful manner.

        If any Interest Payment Date, Redemption Date or Maturity Date of any of
the Notes is not a Business Day, then payment of principal and interest will be
made on the next succeeding Business Day. No interest will accrue on the amount
so payable for the period from such Interest Payment Date, Redemption Date or
Maturity Date, as the case may be, to the date payment is made.

        Under certain circumstances the Company may be required to pay
Additional Interest as provided in the Indenture.

        Payment of the principal of and the interest on this Note will be made
at the office or agency of the Company maintained for that purpose in the
Borough of Manhattan, The City of New York, in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts; provided, however, that, at the option of the
Company, interest may be paid by check mailed to the address of the Person
entitled thereto as such address shall appear in the register or by wire
transfer to an account maintained by the payee located in the United States of
America.

A-1

--------------------------------------------------------------------------------




        This Note is one of a duly authorized issue of Notes of the Company
(herein called the "Notes") issued and to be issued under an Indenture dated as
of June 25, 2004 (herein called, together with all indentures supplemental
thereto, the "Indenture") among, the Company, Harrah's Entertainment, Inc. and
U.S. Bank National Association, as trustee (herein called the "Trustee", which
term includes any successor trustee under the Indenture), to which the Indenture
and all indentures supplemental thereto reference is hereby made for a statement
of the respective rights, limitations of rights, duties and immunities
thereunder of the Company, the Trustee and the Holders of the Notes, and the
terms upon which the Notes are, and are to be, authenticated and delivered. This
Note is one of the Notes of the series designated on the face hereof, limited in
aggregate principal amount to $750,000,000, subject to the Company's ability to
issue additional notes as provided in the Indenture.

        The Notes are senior obligations of the Company. The Indenture imposes
certain limitations on the ability of the Company to, among other things, create
or incur liens and make certain sale-leaseback transactions. The Indenture also
imposes limitations on the ability of the Company to consolidate or merge with
or into any other Person or convey, transfer or lease substantially all of the
property of the Company.

        The Notes are subject to redemption prior to the Maturity Date of the
principal thereof as provided in the Indenture.

        If an Event of Default with respect to the Notes shall occur and be
continuing, the principal of the Notes may be declared due and payable in the
manner and with the effect provided in the Indenture.

        The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Notes of each series issued under
the Indenture at any time by the Company and the Trustee with the consent of the
Holders of not less than a majority in aggregate principal amount of the Notes
at the time outstanding of each series affected thereby. The Indenture also
contains provisions permitting the Holders of specified percentages in aggregate
principal amount of the Notes of any series at the time outstanding, on behalf
of the Holders of all Notes of such series, to waive compliance by the Company
with certain provisions of the Indenture and certain past defaults under the
Indenture and their consequences. Any such consent or waiver by the holder of
this Note shall be conclusive and binding upon such Holder and upon all future
Holders of this Note and of any Notes issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Note.

        No reference herein to the Indenture and no provision of this Note or of
the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Note,
at the time, place and rate, and in the coin or currency, herein and in the
Indenture prescribed.

        As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Note may be registered on the register upon
surrender of this Note for registration of transfer at the office or agency of
the Company maintained for the purpose in any place where the principal of and
interest on this Note are payable, duly endorsed, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Registrar
duly executed by the Holder hereof or by his attorney duly authorized in
writing, and thereupon one or more new Notes, of authorized denominations and
for the same aggregate principal amount, will be issued to the designated
transferee or transferees. The Notes are issuable only in registered form
without coupons in the denominations of $1,000 and integral multiples of $1,000.
As provided in the Indenture and subject to certain limitations set forth
therein, the Notes are exchangeable for a like aggregate principal amount of
Notes of authorized denominations as requested by the Holders surrendering the
same.

A-2

--------------------------------------------------------------------------------




        No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith,
other than in certain cases provided in the Indenture.

        Prior to due presentment of this Note for registration of transfer, the
Company, the Trustee and any agent of the Company or the Trustee may treat the
Person in whose name this Note is registered as the owner hereof for all
purposes, whether or not this Note be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

        The indenture contains provisions whereby (i) the Company may be
discharged from its obligations with respect to the Notes (subject to certain
exceptions) or (ii) the Company may be released from its obligations under
specified covenants and agreements in the Indenture, in each case if the Company
irrevocably deposits with the Trustee money or U.S. Government Obligations
sufficient to pay and discharge the entire indebtedness on all Notes, and
satisfies certain other conditions, all as more fully provided in the Indenture.

        This Note shall be governed by and construed in accordance with the
internal laws of the State of New York.

        Capitalized terms used in this Note which are not defined herein shall
have the meanings assigned to them in the Indenture.

        Unless the certificate of authentication hereon has been executed by or
on behalf of the Trustee under the Indenture by the manual signature of one of
its authorized signatories, this Note shall not be entitled to any benefits
under the Indenture or be valid or obligatory for any purpose.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

A-3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed.

Dated:            
 
 
 
 
HARRAH'S OPERATING COMPANY, INC.
 
 
 
 
 

--------------------------------------------------------------------------------

        Name:             Title:    
TRUSTEE'S CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the series designated therein referred to in the
within-mentioned Indenture.
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, as Trustee
 
 
 
 
By:
 
 

--------------------------------------------------------------------------------

Authorized Signatory
 
 
 
 

A-4

--------------------------------------------------------------------------------



ASSIGNMENT FORM

        FOR, VALUE RECEIVED, the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
 
 
 

--------------------------------------------------------------------------------


 
 
PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS OF ASSIGNEE
 

--------------------------------------------------------------------------------


 
 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing

 

--------------------------------------------------------------------------------

  Attorney to transfer said Note on the books of the Company with full power of
substitution in the premises.

Dated:    

--------------------------------------------------------------------------------

   

    Notice: The signature to this assignment must correspond with the name as it
appears upon the face of the Note in every particular, without alteration or
enlargement or any change whatever.    

     

--------------------------------------------------------------------------------

Signature must be guaranteed by a participant in a recognized Signature of
signature guaranty medallion program or other signature guarantor acceptable to
the Trustee   Signature Guarantor

A-5

--------------------------------------------------------------------------------



ABBREVIATIONS

        The following abbreviations, when used in the inscription on the face of
this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

TEN COM— as tenants in common   UNIF GIFT MIN ACT—  

--------------------------------------------------------------------------------

Custodian    

--------------------------------------------------------------------------------


TEN ENT—
as tenants by the entireties
 
(Cust)
(Minor)
 
 
 
JT TEN—
as joint tenants with right of
 
Under Uniform Gifts to Minors
 
    survivorship and not as   Act           tenants in common                  
 

--------------------------------------------------------------------------------

            (State)      

        Additional abbreviations may also be used though not in the above list.

--------------------------------------------------------------------------------

A-6

--------------------------------------------------------------------------------



SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE

        The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Certificated Note, or exchanges of a part of
another Global Note or Certificated Note for an interest in this Global Note,
have been made:

Date of Exchange


--------------------------------------------------------------------------------

  Amount of decrease in
Principal Amount
[at maturity] of
this Global Note

--------------------------------------------------------------------------------

  Amount of increase in
Principal Amount
[at maturity] of
this Global Note

--------------------------------------------------------------------------------

  Principal Amount
[at maturity] of this
Global Note following
such decrease
(or increase)

--------------------------------------------------------------------------------

  Signature of authorized
officer of Trustee or
Custodian

--------------------------------------------------------------------------------

                 

A-7

--------------------------------------------------------------------------------



EXHIBIT B

FORM OF NOTATION OF GUARANTEE

NOTATION OF GUARANTEE OF HARRAH'S ENTERTAINMENT, INC.

        For value received, the undersigned, Harrah's Entertainment, Inc. (the
"Guarantor")(which term includes any successor person under the Indenture), has
unconditionally guaranteed, to the extent set forth in the Indenture and subject
to the provisions in the Indenture, dated as of June 25, 2004 (the "Indenture"),
among Harrah's Operating Company, Inc. (the "Company"), the Guarantor and U.S.
Bank National Association, as trustee (the "Trustee"), (a) the due and punctual
payment of the principal of, premium, if any, and interest on, the Notes,
whether at maturity, by acceleration, redemption or otherwise, the due and
punctual payment of interest on overdue principal of and interest on the Notes,
if any, if lawful, and the due and punctual performance of all other obligations
of the Company to the Holders or the Trustee all in accordance with the terms of
the Indenture and (b) in case of any extension of time of payment or renewal of
any Notes or any of such other obligations, that the same will be promptly paid
in full when due or performed in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise. The
obligations of the Guarantor to the Holders of Notes and to the Trustee pursuant
to the Guarantee and the Indenture are expressly set forth in Article 12 of the
Indenture and reference is hereby made to the Indenture for the precise terms of
the Guarantee. Each Holder of a Note, by accepting the same, (a) agrees to and
shall be bound by such provisions, (b) authorizes and directs the Trustee, on
behalf of such Holder, to take such action as may be necessary or appropriate to
effectuate the subordination as provided in the Indenture and (c) appoints the
Trustee attorney-in-fact of such Holder for such purpose; provided, however,
that the Indebtedness evidenced by this Note Guarantee shall cease to be so
subordinated and subject in right of payment upon any defeasance of this Note in
accordance with the provisions of the Indenture.

        Capitalized terms used but not defined herein have the meanings given to
them in the Indenture.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

B-1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has caused this notation of
Guarantee to be duly executed.

Date:        
 
 
HARRAH'S ENTERTAINMENT, INC.
 
 
 

--------------------------------------------------------------------------------

    Name:         Title:    

B-2

--------------------------------------------------------------------------------



EXHIBIT C

FORM OF CERTIFICATE FOR TRANSFER PURSUANT TO RULE 144A

    [Date]

U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107

Re:5.50% Senior Notes due 2010

Ladies and Gentlemen:

        Reference is hereby made to the Indenture, dated as of June 25, 2004 (as
amended and supplemented from time to time, the "Indenture"), among Harrah's
Operating Company, Inc. (the "Company"), Harrah's Entertainment, Inc. (the
"Guarantor") and U.S. Bank National Association as trustee (the "Trustee").
Capitalized terms used but not defined herein shall have the meanings given them
in the Indenture.

        This letter relates to $                        aggregate principal
amount of Notes, which represents an interest in a Regulation S Global Note
beneficially owned by the undersigned (the "Transferor"), to effect the transfer
of such Notes in exchange for an equivalent beneficial interest in the Rule 144A
Global Note.

        In connection with such request, and with respect to such Notes, the
Transferor does hereby certify that such Notes are being transferred in
accordance with Rule 144A, to a transferee that the Transferor reasonably
believes is purchasing the Notes for its own account or an account with respect
to which the transferee exercises sole investment discretion, and the
transferee, as well as any such account, is a "qualified institutional buyer"
within the meaning of Rule 144A, in a transaction meeting the requirements of
Rule 144A and in accordance with applicable securities laws of any state of the
United States or any other jurisdiction.

        You, the Company and the Guarantor are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal proceedings or official inquiry
with respect to the matters covered hereby.

  Very truly yours,    
 
[Name of Transferor]
 
 
 
By:
 
 

--------------------------------------------------------------------------------


 
 
 
 

--------------------------------------------------------------------------------

Authorized Signature
 
 

C-1

--------------------------------------------------------------------------------



EXHIBIT D

FORM OF CERTIFICATE FOR TRANSFER PURSUANT TO REGULATION S

    [Date]

U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107

Re:5.50% Senior Notes due 2010

Ladies and Gentlemen:

        Reference is hereby made to the Indenture, dated as of June 25, 2004 (as
amended and supplemented from time to time, the "Indenture"), among Harrah's
Operating Company, Inc. (the "Company"), Harrah's Entertainment, Inc. (the
"Guarantor") and U.S. Bank National Association, as trustee (the "Trustee").
Capitalized terms used but not defined herein shall have the meanings given them
in the Indenture.

        In connection with our proposed sale of $            aggregate principal
amount of Notes, which represents an interest in the Rule 144A Global Note
beneficially owned by the undersigned (the "Transferor"), we confirm that such
sale has been effected pursuant to and in accordance with Regulation S, and,
accordingly, we represent that:

        (a)   the offer of such Notes was not made to a person in the United
States;

        (b)   either (i) at the time the buy order was originated, the
transferee was outside the United States or we and any person acting on our
behalf reasonably believed that the transferee was outside the United States or
(ii) the transaction was executed in, on or through the facilities of a
designated off-shore securities market and neither we nor any person acting on
our behalf knows that the transaction has been pre-arranged with a buyer in the
United States;

        (c)   no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;

        (d)   the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act; and

        (e)   we are the beneficial owner of the principal amount of such Notes
being transferred.

        In addition, if the sale is made during the Restricted Period and the
provisions of Rule 904(b)(1) or Rule 904(b)(2) of Regulation S are applicable
thereto, we confirm that such sale has been made in accordance with the
applicable provisions of Rule 904(b)(1) or Rule 904(b)(2), as the case may be.

        You, the Company and the Guarantor are entitled to rely upon this letter
and are irrevocably authorized to produce this letter or a copy hereof to any
interested party in any administrative or legal

D-1

--------------------------------------------------------------------------------




proceedings or official inquiry with respect to the matters covered hereby.
Terms used in this letter have the meanings set forth in Regulation S.

  Very truly yours,    
 
[Name of Transferor]
 
 
 
By:
 
 

--------------------------------------------------------------------------------


 
 
 
 

--------------------------------------------------------------------------------

Authorized Signature]
 
 

D-2

--------------------------------------------------------------------------------





QuickLinks


INDENTURE Dated as of June 25, 2004
